Exhibit 10.1
 
UR.Nr. 1069
für 2007 K
 
Verhandelt zu Köln am 19. Oktober 2007.
 
Vor dem unterzeichnenden Notar
 
Dr. Jürgen Kallrath
 
mit dem Amtssitz in Köln
 
erschienen:
 
Roll of Documents No. 1069
for 2007 K
 
Negotiated at Cologne on 19. October 2007.
 
In presence of the undersigned Notary
 
Dr. Jürgen Kallrath
 
with his office in Cologne
 
appeared:
     
1. Herr Mario Alfons Diwersy, [omitted]
 
1. Mr. Mario Alfons Diwersy, [omitted]
     
hier handelnd
 
acting
     
a) im eigenen Namen
 
a) in his own name
     
b) für die SyynX WebSolutions GmbH mit dem Sitz in Schiffweiler, eingetragen im
Handelsregister des Amtsgerichts Saarbrücken unter HRB 14972,
Geschäftsanschrift: Heiligenwalder Straße 114, 66578 Schiffweiler, als deren
einzelvertretungsberechtigter und von den Beschränkungen des § 181 BGB befreiter
Geschäftsführer,
 
b) on behalf of SyynX WebSolutions GmbH, with registered office in Schiffweiler,
registered with the commercial register of the local court of Saarbrücken under
HRB 14972, Business address: Heiligenwalder Straße 114, 66578 Schiffweiler,
Germany, in his capacity as Managing Director with sole power of representation
and being released from the restrictions stipulated by Section 181 German Civil
Code (BGB)
     
c) für Herrn Martin Schmidt, [omitted], geschäftsansässig Heiligenwalder Straße
114, 66578 Schiffweiler, aufgrund inKopie vorliegender Vollmacht vom 19.10.2007,
das Original nachzureichen versprechend,
 
c) on behalf of Mr. Martin Schmidt, [omitted], with business address at
Heiligenwalder Straße 114, 66578 Schiffweiler, Germany, by virtue of a power of
attorney dated 19.10.2007, a copy of which was available, promising to deliver
the original,

 

--------------------------------------------------------------------------------


 
d) für Frau Dorothea Porn, wohnhaft [omitted], aufgrund dieser Urkunde im
Original beigefügten Untervollmacht vom 12.10.2007, und in Kopie vorliegender
Vollmacht vom 9.10.2007, das Original der Vollmacht nachzureichen versprechend,
 
d) on behalf of Ms. Dorothea Porn, resident at [omitted], by virtue of a
sub-power of attorney dated 12.10.2007, the original of which is attached to
this deed and a power of attorney dated 9.10.2007, a copy of which was
available, promising to deliver the original,
     
2. Herr Christian Herzog, [omitted], wohnhaft [omitted],
 
2. Mr. Christian Herzog, [omitted], resident at [omitted],
     
hier handelnd
 
acting
     
a) im eigenen Namen
 
a) in his own name
     
b) für die SyynX Solutions GmbH mit dem Sitz in Köln, eingetragen im
Handelsregister des Amtsgerichts Köln unter HRB 55051, Geschäftsanschrift:
Nattermannallee 1, 50829 Köln, als deren einzelvertretungsberechtigter und von
den Beschränkungen des § 181 BGB befreiter Geschäftsführer,
 
b) on behalf of SyynX Solutions GmbH, with registered office in Cologne,
registered with the commercial register of the local court of Cologne under HRB
55051, Business address: Nattermannallee 1, 50829 Cologne, Germany, in his
capacity as Managing Director with sole power of representation and being
released from the restrictions stipulated by Section 181 German Civil Code (BGB)
     
3. Dr. Wolfgang König, [omitted], geschäftsansässig GÖRG Rechtsanwälte,
Sachsenring 81, 50677 Köln, hier handelnd nicht im eigenen Namen, sondern
aufgrund dieser Urkunde im Original beigefügten Vollmacht vom 10./15.10.2007 für
die Collexis Holdings, Inc., Geschäftsanschrift: 1201 Main Street, Suite 980,
Columbia, SC 20101, USA,
 
3. Dr. Wolfgang König, [omitted], with business address at Sachsenring 81, 50677
Cologne, acting not in his own name but on behalf of Collexis Holdings, Inc.,
place of business: 1201 Main Street, Suite 980, Columbia, SC 20101, United
States of America by virtue of a power of attorney dated 10./15.10.2007, the
original of which is attached to this deed.
     
- nachfolgend auch Collexis genannt -.
 
- hereinafter “Collexis”

 
- 2 -

--------------------------------------------------------------------------------


 

Der Erschienene zu 1. und 2. wiesen sich aus durch Personalausweis. Der
Erschienene zu 3. ist dem Notar von Person bekannt.   The persons appeared sub 1
and sub 2 identified themselves by identity cards. The person appeared sub 3 is
personally known to the notary.       Aufgrund Einsichtnahme in das
elektronische Handelsregister des Amtsgerichts Saarbrücken vom 10. Oktober 2007
bescheinige ich, dass der Erschienene zu 1. einzelvertretungsberechtigter
Geschäftsführer der SyynX WebSolutions GmbH, Schiffweiler, ist und von den
Beschränkungen des § 181 BGB befreit ist.   Upon inspection of the commercial
register of the local court of Saarbrücken of 10 October 2007 the notary
certifies that the person appeared sub 1 is empowered to solely represent SyynX
WebSolutions GmbH, Schiffweiler, as managing director and is exempted from the
restrictions stipulated by Section 181 German Civil Code (BGB)       Aufgrund
Einsichtnahme in das elektronische Handelsregister des Amtsgerichts Köln vom 10.
Oktober 2007 bescheinige ich, dass der Erschienene zu 2.
einzelvertretungsberechtigter Geschäftsführer der SyynX Solutions GmbH, Köln,
ist und von den Beschränkungen des § 181 BGB befreit ist.   Upon inspection of
the commercial register of the local court of Cologne of 10 October 2007 the
notary certifies that the person appeared sub 2 is empowered to solely represent
SyynX Solutions GmbH, Cologne, as managing director and is exempted from the
restrictions stipulated by Section 181 German Civil Code (BGB)       Der
Erschienene zu 3. überreicht eine Bescheinigung des Sekretärs der Collexis
Holdings, Inc., eine Gründungsbescheinigung und eine Existenzbescheinigung
bezüglich der Collexis Holdings, Inc., beides versehen mit Apostille gemäß dem
Hager Abkommen. Die vorbezeichneten Dokumente sind dieser Urkunde beigefügt.  
The person appeared sub 3 presented a certified certificate of the company´s
secretary of Collexis Holdings, Inc., a certificate of incorporation and a
certificate of good standing with regard to Collexis Holdings, Inc., each with
the Apostille according to the Hague convention affixed thereto. The
aforementioned documents are attached to this deed.
     
Der Notar, der der englischen Sprache mächtig ist, erklärt, dass auch die
Erschienenen der englischen Sprache mächtig sind.
 
The notary who is in sufficient command of the English language verified that
the persons appeared are in sufficient command of the English language.
     
Die Erschienenen, handelnd wie angegeben, erklärten folgenden:
 
The persons appeared, acting as stated above, requested the notarisation of the
following:

 
- 3 -

--------------------------------------------------------------------------------


 

Anteilskaufvertrag   Share Purchase Agreement on the sale of the shares in SyynX
Solutions GmbH       zwischen   Between       SyynX WebSolutions GmbH, vertreten
durch den einzelvertretungsberechtigten und von den Beschränkungen des § 181 BGB
befreiten Geschäftsführer Mario Diwersy, geschäftsansässig Heiligenwalder Straße
114, 66578 Schiffweiler, Deutschland,   SyynX WebSolutions GmbH, represented by
its Managing Director with sole power of representation, Mario Diwersy, who is
released from the restrictions stipulated by Section 181 German Civil Code
(BGB), place of business: Heiligenwalder Straße 114, 66578 Schiffweiler,
Germany,       Herrn Christian Herzog, wohnhaft [omitted]   Mr. Christian
Herzog, resident at [omitted]       Frau Dorothea Porn, wohnhaft [omitted]   Ms.
Dorothea Porn, resident at [omitted]       - im Folgenden gemeinsam als
„Verkäufer“ bezeichnet -   - referred to collectively as “Sellers“ in the
fol-lowing -      
und
 
and
      Collexis Holdings, Inc., geschäftsansässig 1201 Main Street, Suite 980,
Columbia, SC 20101, Vereinigte Staaten von Amerika,   Collexis Holdings, Inc.,
place of business: 1201 Main Street, Suite 980, Columbia, SC 20101, United
States of America,       - im Folgenden als „Collexis“ bezeichnet -   - referred
to as “Collexis“ in the following -      
- die Verkäufer und Collexis werden im Folgenden gemeinsam als die „Parteien“
bezeichnet -
 
- the Sellers and Collexis hereinafter also referred to as the “Parties” -

 
- 4 -

--------------------------------------------------------------------------------




und als weitere Beteiligte:   as further involved persons:       Herr Mario
Alfons Diwersy, wohnhaft [omitted]   Mr. Mario Alfons Diwersy, having his
residence in [omitted]       Herr Martin Schmidt, wohnhaft [omitted]   Mr.
Martin Schmidt, having his residence in [omitted]       SyynX Solutions GmbH,
vertreten durch den einzelvertretungsberechtigten und von den Beschränkungen des
§ 181 BGB befreiten Geschäftsführer Christian Herzog, geschäftsansässig:
BioCampus Cologne, Nattermannallee 1, 50829 Köln.   SyynX Solutions GmbH,
represented by its Managing Director with sole power of representation,
Christian Herzog, who is released from the restrictions stipulated by Section
181 German Civil Code (BGB), place of business: BioCampus Cologne,
Nattermannallee 1, 50829 Cologne.      
0. Vorbemerkung
  0. Preamble      
Die Verkäufer sind die alleinigen Gesellschafter der SyynX Solutions GmbH (im
Folgenden „Gesellschaft“) mit Sitz in Köln, eingetragen im Handelsregister B des
Amtsgerichts Köln unter der Nummer HRB 55051. Das Stammkapital der Gesellschaft
beträgt 26.250,00 EUR. Davon hält die SyynX WebSolutions GmbH drei
Geschäftsanteile im Nennbetrag von 16.350,00 EUR („Geschäftsanteil 1“), 1.250,00
EUR („Geschäftsanteil 2“) und 850,00 EUR („Geschäftsanteil 3“), Frau Porn zwei
Geschäftsanteile im Nennbetrag von 650,00 EUR („Geschäftsanteil 4“) und 50,00
EUR („Geschäftanteil 5“) und Herr Herzog zwei Geschäftsanteile im Nennbetrag von
6.750,00 EUR („Geschäftsanteil 6“) und 350,00 EUR („Geschäftsanteil 7“). Die
Geschäftsanteile 1, 2, 3, 4, 5, 6 und 7 werden im Folgenden zusammen als
„Geschäftsanteile“ bezeichnet.
 
The Sellers are the sole shareholders in SyynX Solutions GmbH, domiciled in
Cologne, entered in the Commercial Register B of the Cologne Local Court
(Amtsgericht Köln) under number HRB 55051 (hereinafter referred to as the
“Company”). The nominal share capital of the Company is EUR 26,250.00. Of this,
SyynX WebSolutions GmbH holds three shares (Geschäftsanteile) with a nominal
value of EUR 16,350.00, (“Share 1” in the following) EUR 1,250.00 (“Share 2” in
the following) and EUR 850.00 (“Share 3” in the following) respectively. Ms.
Porn holds two shares with a nominal value of EUR 650.00 (“Share 4” in the
following) and EUR 50.00 (“Share 5” in the following) respectively, and Mr.
Herzog holds two shares with a nominal value of EUR 6,750.00 (“Share 6” in the
following) and EUR 350.00 (“Share 7” in the following) respectively. Shares 1,
2, 3, 4, 5, 6 and 7 are collectively referred to as the "Shares“ in the
following.

 
- 5 -

--------------------------------------------------------------------------------




Als Geschäftsführer der Gesellschaft sind bestellt die Herren Martin Schmidt,
Mario Diwersy und Christian Herzog (im Folgenden zusammen die
„Geschäftsführer“).   Messrs. Martin Schmidt, Mario Diwersy and Christian Herzog
have been appointed as Managing Directors of the Company (together “Managing
Directors” in the following).      
Die Verkäufer haben mit notariellem Vertrag vom 9. Oktober 2006 (Nummer 1916 der
Urkundenrolle des Notars Dr. Eberhard Klein mit Amtssitz in Saarbrücken) in
einer Optionsvereinbarung (im Folgenden: „SyynX Optionsvereinbarung“) mit der
Collexis B.V. (im Folgenden: „BV“), einer 95%-igen Tochtergesellschaft von
Collexis, der BV das Recht eingeräumt, die an der Gesellschaft gehaltenen
Geschäftsanteile zu einem Kaufpreis von 5.000.000,00 EUR und gegen Einräumung
von Optionsrechten auf Collexis-Aktien (im Folgenden: „Collexis-Aktienoptionen“)
zu kaufen (im Folgenden: „SyynX-Option“). Die SyynX-Option ist zeitlich
befristet und kann bis zum 9. Oktober 2008 ausgeübt werden. Der Preis für die
Einräumung der SyynX-Option (500.000,00 EUR) ist vollständig gezahlt worden.
Aufgrund eines später zwischen BV, Collexis und den Verkäufern geschlossenen
separaten Aufhebungs- und Abtretungsvertrages, der diesem Vertrag als Anlage 0
beigefügt ist, (i) haben die BV und die Verkäufer die SyynX Optionsvereinbarung
aufgehoben, (ii) hat die BV auf sämtliche ihrer Rechte aus der SyynX-Option
verzichtet und (iii) die BV hat zum selben Zeitpunkt ihren Anspruch auf
Rückzahlung des Optionspreises an Collexis abgetreten.
 
With notarial agreement of 9 October 2006 (number 1916 of the Deed Roll of the
Notary Public Dr. Eberhard Klein with seat of office in Saarbrücken), the
Sellers entered into an option agreement (the “SyynX Option Agreement”) with
Collexis B.V. (“BV”), a 95%-subsidiary of Collexis, pursuant to which BV was
granted the option right to purchase the Shares (the “SyynX Option”) for a
purchase price of EUR 5,000,000.00, along with the granting of the right to
purchase certain shares of Collexis common stock (the “Collexis Stock Options”).
The SyynX Option is limited in time and may be exercised until 9 October 2008.
The price for the SyynX Option (EUR 500,000.00) has been paid in full. Pursuant
to a separate cancellation and assignment agreement attached hereto as Exhibit 0
and thereafter entered into by and between BV, Collexis and the Sellers, (i) BV
and the Sellers cancelled the SyynX Option Agreement, (ii) BV waived all of its
rights under the SyynX Option and (iii) BV at the same time assigned its rights
to a reimbursement of the option price to Collexis.

 
- 6 -

--------------------------------------------------------------------------------


 

Darauf basierend vereinbaren die Verkäufer und Collexis hiermit die Aufrechnung
des Anspruchs auf Rückerstattung des Optionspreises mit dem Kaufpreis wie
nachfolgend beschrieben.   Based thereupon, the Sellers and Collexis, hereby,
agree to set off the claim for reimbursement of the Option price against the
Purchase Price as further specified hereinafter.       In diesem Vertrag wird
nachfolgend auf verschiedene Anlagen verwiesen, jede mit einer anderen
Bezeichnung. Diese Anlagen sind in der Bezugsurkunde (UR-Nr. 968 der
Urkundsrolle für das Jahr 2007 B des Notars Dr. Richard Böhr vom 17./18./19.
Oktober 2007) enthalten. Wann immer nachfolgend auf eine Anlage mit einer
bestimmten Bezeichnung verwiesen wird, bezieht sich dieser Verweis jeweils auf
die Anlage mit der gleichen Bezeichnung, die in der Bezugsurkunde enthalten ist.
Wird z.B. auf "Anlage 3.1.11" verwiesen, bezieht sich dieser Verweis auf Anlage
3.1.11 in der Bezugsurkunde. Die Bezugsurkunde lag während der gesamten
Beurkundung dieses Vertrages vor, der Inhalt der Bezugsurkunde ist den
Erschienenen bekannt, und die Erschienenen stimmen allen Erklärungen zu, die von
Frau Steffi Rose am 17./18./19. Oktober 2007 abgegeben wurden. Ferner verzichten
die Erschienenen, nachdem sie darüber belehrt wurden, auf eine erneute Verlesung
der Bezugsurkunde.   In this Agreement reference is subsequently made to various
Exhibits, each under a different denotation. These Exhibits are contained in the
reference deed (Deed No. 968 of the Roll of Deeds for 2007 B of the notary Dr.
Richard Böhr, dated 17./18./19. October 2007). Whenever therefore, subsequently,
reference is made to an Exhibit with a certain denotation, such reference is
made to the reference deed containing such Exhibit with the same denotation,
e.g. if reference is made to “Exhibit 3.1.11”, such reference is made to the
reference deed containing Exhibit 3.1.11. The reference deed was available
during the recording of this deed, the content of the reference deed is known to
the persons appearing, and the persons appearing ratify all declarations made by
Ms. Steffi Rose on 17./18./19. October 2007. Furthermore, upon being informed
thereof, the persons appearing waive the requirement of a renewed recital to the
record.       1. Verkauf und Abtretung der Geschäftsanteile   1. Sale and
assignment of the Shares       1.1 Die Verkäufer verkaufen hiermit gemäß den
Regelungen in diesem Vertrag die Geschäftsanteile an Collexis und treten diese
an die die Abtretung annehmende Collexis ab.   1.1 Upon the terms and subject to
the conditions set forth in this Agreement, the Sellers hereby sell and assign
the Shares to Collexis, which accepts the sale and assignment.      
1.2 Die Abtretung der Geschäftsanteile steht unter der aufschiebenden Bedingung
des Eingangs der Zahlung der ersten Rate der Kaufpreise gemäß Ziffern 2.1.1,
2.2.1 und 2.3.1. Die Verkäufer werden dem Notar unmittelbar nach Eingang der
Zahlung den Zahlungseingang mitteilen. Die Verkäufer bevollmächtigten hiermit
Mario Diwersy, den Eingang der Zahlungen dem Notar gegenüber mitzuteilen.
 
1.2 The assignment of the Shares shall be subject to the suspensive condition of
the receipt of the payment of the first installments of the purchase prices
pursuant to Sections 2.1.1, 2.2.1 and 2.3.1. The Sellers shall notify the
undersigning Notary of receipt of such payments imme-diately after the same. The
Sellers hereby au-thorize Mario Diwersy to notify the undersigning Notary of the
receipt of the payments.

 
- 7 -

--------------------------------------------------------------------------------


 

1.3 Die Verkäufer sowie die Herren Schmidt, Diwersy und Herzog als
Geschäftsführer der Gesellschaft stimmen dem Verkauf und der Abtretung der
Geschäftsanteile für diese zu.   1.3 The Sellers as well as Messrs. Schmidt,
Diwersy and Herzog as Managing Directors of the Company approve the sale and the
assignment of the shares on behalf of the Company.      
1.4 Die Geschäftsanteile werden an Collexis mit wirtschaftlicher Wirkung vom 1.
Januar 2007 verkauft und übertragen, einschließlich sämtlicher damit verbundener
Rechte und Pflichten, insbesondere einschließlich des Anspruchs auf nicht
ausgeschüttete Gewinne. Die Verkäufer garantieren, dass (i) seit dem 31.
Dezember 2006 keine Gewinnausschüttung beschlossen und/oder Dividenden
ausgezahlt wurden und (ii) zwischen der Unterzeichnung dieser Vereinbarung und
der Übertragung der Geschäftsanteile keine Gewinnausschüttung beschlossen und
Dividenden ausgezahlt werden.
  1.4 The Shares are sold and transferred to Collexis with economic effect as of
January 1, 2007, including all rights and obligations pertaining thereto, in
particular the right to receive all undistributed profits. The Sellers warrant
(i) that since December 31, 2006, no dividends have been resolved and/or paid
out and (ii) that no dividends will be resolved and/or paid out between the
signing of this Agreement and the assignment of the Shares.       2. Kaufpreis  
2. Purchase Price       Der Kaufpreis beträgt insgesamt 5.923.267,33 EUR. Die
Parteien vereinbaren, dass der Kaufpreis wie folgt gezahlt wird:   The purchase
price (the "Purchase Price") is EUR 5,923,267.33 overall. The parties agree that
the Purchase Price shall be paid as follows:      
2.1 Der Kaufpreis für den Geschäftsanteil 4 und den Geschäftsanteil 5 beträgt
insgesamt 157.970,46 EUR in bar. Der Kaufpreis wird wie nachfolgend beschrieben
gestundet. Der gestundete Teil des Kaufpreises ist 90 Tage nach Unterzeichnung
dieser Vereinbarung mit 1% p.a. zu verzinsen. Die Zinsen werden entsprechend des
jeweiligen Teils des Kaufpreises berechnet und fällig.
 
2.1. The purchase price for Share 4 and Share 5 shall be a total of EUR
157,970.46 in cash. The Buyers shall be granted a respite with regard to the
Purchase Price as described hereinafter. An interest of 1% p.a., beginning 90
days after signing of this Agreement, shall be paid on the deferred parts of the
Purchase Price. Interest shall be calculated proportionally based on the
respective part of the Purchase Price and be due for payment correspondingly.

 
- 8 -

--------------------------------------------------------------------------------


 

2.1.1 Die erste Rate beträgt 53.350,00 EUR, wobei ein Betrag in Höhe von
13.350,00 EUR hiermit gegen den Rückzahlungsanspruch von Collexis aus der SyynX
Optionsvereinbarung aufgerechnet wird und der restliche Betrag von 40.000,00 EUR
bis zum 31. Dezember 2007 (Zahlungseingang) in bar fällig wird.  
2.1.1 The first installment shall be EUR 53,350.00, whereas an amount of EUR
13,350.00 is herewith set off against Collexis' repayment claim resulting from
the SyynX Option Agreement and the further amount of EUR 40,000.00 is payable in
cash until December 31, 2007 (receipt of payment).
      2.1.2 Die zweite Rate beträgt 39.603,96 EUR und wird zum 1. Oktober 2008
fällig.   2.1.2 The second installment shall be EUR 39,603.96 and shall be due
for payment on October 1, 2008.       2.1.3 Die dritte Rate beträgt 32.673,26
EUR und wird zum 1. Oktober 2009 fällig.   2.1.3 The third installment shall be
EUR 32,673.26 and shall be due for payment on October 1, 2009.       2.1.4 Die
vierte Rate beträgt 32.343,24 EUR und wird zum 1. Oktober 2010 fällig.   2.1.4
The fourth installment shall be EUR 32,343.24 and shall be due for payment on
October 1, 2010.  
2.2 Der Kaufpreis für den Geschäftsanteile 1, den Geschäftsanteil 2 und den
Geschäftsanteil 3 beträgt 4.163.207,19 EUR. Der Kaufpreis wird wie nachfolgend
beschrieben gestundet. Der gestundete Teil des Kaufpreises ist 90 Tage nach
Unterzeichnung dieser Vereinbarung mit 1% p.a. zu verzinsen. Die Zinsen werden
entsprechend des jeweiligen Teils des Kaufpreises berechnet und fällig.
 
2.2. The Purchase Price for Share 1, Share 2 and Share 3 shall be a total of EUR
4,163,207.19. The Buyers shall be granted a respite with regard to the Purchase
Price as described hereinafter. An interest of 1% p.a., beginning 90 days after
signing of this Agreement, shall be paid on the deferred parts of the Purchase
Price. Interest shall be calculated proportionally based on the respective part
of the Purchase Price and be due for payment correspondingly.

 
- 9 -

--------------------------------------------------------------------------------


 

2.2.1 Die erste Rate beträgt 1.405.710,71 EUR, wobei ein Betrag von 351.425,00
EUR hiermit gegen den Rückzahlungsanspruch von Collexis aus der SyynX
Optionsvereinbarung aufgerechnet wird und der restliche Betrag von 1.054.285,71
EUR bis zum 31. Dezember 2007 (Zahlungseingang) in bar fällig wird.   2.2.1 The
first installment shall be EUR 1,405,710.71, whereas an amount of EUR 351,425.00
is herewith set off against Collexis' repayment claim resulting from the SyynX
Option Agreement and the further amount of EUR 1,054,285.71 is payable in cash
until December 31, 2007 (receipt of payment).       2.2.2 Die zweite Rate
beträgt 1.043.847,24 EUR und wird zum 1. Oktober 2008 fällig.   2.2.2 The second
installment shall be EUR 1,043,847.24 and shall be due for payment on October 1,
2008.       2.2.3 Die dritte Rate beträgt 861.173,98 EUR und wird zum 1. Oktober
2009 fällig.   2.2.3 The third installment shall be EUR 861,173.98 and shall be
due for payment on October 1, 2009.       2.2.4 Die vierte Rate beträgt
852.475,26 EUR und wird zum 1. Oktober 2010 fällig.   2.2.4 The fourth
installment shall be EUR 852,475.26 and shall be due for payment on October 1,
2010.       2.3 Der Kaufpreis für den Geschäftsanteile 6 und den Geschäftsanteil
7 beträgt insgesamt 1.602.089,68 EUR. Der Kaufpreis wird wie nachfolgend
beschrieben gestundet. Der gestundete Teil des Kaufpreises ist 90 Tage nach
Unterzeichnung dieser Vereinbarung mit 1% p.a. zu verzinsen. Die Zinsen werden
entsprechend des jeweiligen Teils des Kaufpreises berechnet und fällig.   2.3
The purchase price for Share 6 and Share 7 shall be a total of EUR 1,602,089.68.
The Buyers shall be granted a respite with regard to the Purchase Price as
described hereinafter. An interest of 1% p.a., beginning 90 days after signing
of this Agreement, shall be paid on the deferred parts of the Purchase Price.
Interest shall be calculated proportionally based on the respective part of the
Purchase Price and be due for payment correspondingly.      
2.3.1 Die erste Rate beträgt 540.939,29 EUR, wobei ein Betrag in Höhe von
135.225,00 EUR hiermit gegen den Rückzahlungsanspruch von Collexis aus der SyynX
Optionsvereinbarung aufgerechnet wird und der restliche Betrag von 405.714,29
EUR bis zum 31. Dezember 2007 (Zahlungseingang) in bar fällig wird.
 
2.3.1 The first installment shall be EUR 540,939.29, whereas an amount of EUR
135,225.00 is herewith set off against Collexis' repayment claim resulting from
the SyynX Option Agreement and the further amount of EUR 405,714.29 is payable
in cash until December 31, 2007 (receipt of payment).

 
- 10 -

--------------------------------------------------------------------------------


 

2.3.2 Die zweite Rate beträgt 401.697,32 EUR und wird zum 1. Oktober 2008
fällig.  
2.3.2 The second installment shall be EUR 401,697.32 and shall be due for
payment on October 1, 2008.
      2.3.3 Die dritte Rate beträgt 331.400,27 EUR und wird zum 1. Oktober 2009
fällig.   2.3.3 The third installment shall be EUR 331,400.27 and shall be due
for payment on Octo-ber 1, 2009.       2.3.4 Die vierte Rate beträgt 328.052,80
EUR und wird zum 1. Oktober 2010 fällig.   2.3.4 The fourth installment shall be
EUR 328,052.80 and shall be due for payment on October 1, 2010.       2.4 Sollte
Collexis übernommen werden, so wird der gesamte Kaufpreis sofort fällig. Als
Übernahme gilt ein Wechsel der Mehrheitsverhältnisse, sei es aufgrund einer
Übernahme von Aktien oder durch Abschluss eines Vertrags zur gemeinsamen
Ausübung von Stimmrechten.   2.4 Should Collexis be taken over, the entire
Purchase Price shall be due for payment immediately. A take-over shall be deemed
a change in the majority relationship, be it as a result of a take-over of
shares or of conclusion of an agreement for the joint exercising of voting
rights.       2.5 Die Zahlungen sind auf folgende Konten zu leisten:   2.5
Payments shall be made to the following accounts:      
SyynX WebSolutions GmbH
[omitted]
[omitted]
[omitted]
[omitted]
[omitted]
 
SyynX WebSolutions GmbH
[omitted]
[omitted]
[omitted]
[omitted]
[omitted]
     
Christian Herzog
[omitted]
[omitted]
[omitted]
[omitted]
[omitted]
 
Christian Herzog
[omitted]
[omitted]
[omitted]
[omitted]
[omitted]

 
- 11 -

--------------------------------------------------------------------------------



Dorothea Porn
[omitted]
[omitted]
[omitted]
[omitted]
[omitted]
 
Dorothea Porn
[omitted]
[omitted]
[omitted]
[omitted]
[omitted]
      2.6 Sofern Collexis die zweite, dritte oder vierte Kaufpreisrate nicht bei
Fälligkeit zahlt und es versäumt, die Nichtzahlung binnen einer Frist von
neunzig (90) Tagen danach zu heilen (die „Heilungsperiode“), gerät Collexis in
Bezug auf den nicht gezahlten Betrag auch ohne Mahnung in Verzug. Unabhängig
hiervon sind Verzugszinsen in Höhe von 8% p.a. auf den nicht gezahlten Teil des
Kaufpreises ab Fälligkeit zu zahlen. Die Heilungsperiode gilt nicht für die
entsprechenden ersten Raten.   2.6 In case Collexis does not pay either of the
second, third or fourth installment when the Purchase Price falls due and
thereafter fails to cure such failure to pay within ninety (90) days thereafter
(the “Cure Period”), it shall be in default with respect to such unpaid amount
(“Default”) without such legal effect requiring a specific notice or demand of
payment. Irrespective thereof, with respect to any such unpaid amount an
interest of 8% p.a. shall become payable from the due date. The Cure Period
shall not apply to the respective first installments.       2.7 Sofern Collexis
den rückständigen Kaufpreis (zuzüglich etwaiger Zinsen) nach Ablauf der
Heilungsperiode nicht zahlt, unterwirft sich Collexis in Ansehung ihrer
Verpflichtung zur Zahlung des Kaufpreises der sofortigen Zwangsvollstreckung aus
dieser Urkunde. Dem jeweiligen Verkäufer kann jederzeit - auch hinsichtlich
etwaiger Zinsen - eine vollstreckbare Ausfertigung dieser Urkunde erteilt
werden.   2.7 If Collexis fails to pay the delinquent Purchase Price (plus
possible interest) following the Cure Period, Collexis consents to immediate
execution on the basis of this deed. Each of the Sellers may thus at any time -
also with respect to possible outstanding interest payments - be provided with
an official copy of this deed bearing notary public’s certificate of
enforceability.      
2.8 Für den Zeitraum, während dessen der Kaufpreis gemäß der
Zahlungsvereinbarungen in den Abschnitten 2.1 bis 2.3 (der
„Teilzahlungs-Zeitraum“) offen ist, gewährt Collexis den Verkäufern bis zur
vollständigen Zahlung der in den Ziffern 2.1, 2.2 und 2.3 bestimmten Kaufpreise
ein vertragliches Pfandrecht an den vom jeweiligen Verkäufer übertragenen
Geschäftsanteilen. Den Verkäufern steht das Pfandrecht zur gesamten Hand zu,
wobei jeder Verkäufer das Pfandrecht ausüben darf, der Erlös der Verwertung des
Pfandrechts unter den Verkäufern jedoch anteilig entsprechend der ausstehenden
Kaufpreisforderungen zu verteilen ist. Collexis verpflichtet sich bis zur
vollständigen Bezahlung des vereinbarten Kaufpreises, ihren Einfluss auf die
Gesellschaft dahingehend auszuüben, dass die Gesellschaft außerhalb des
gewöhnlichen Lizenzgeschäfts keine ihrer wesentlichen Vermögensgegenstände
verkauft, an Dritte überträgt oder mit Rechten Dritter belastet. In dieser
Hinsicht soll auch Collexis als Dritter gelten. Diese Verpflichtung endet mit
vollständiger Zahlung des Kaufpreises. Collexis als der (neue) Gesellschafter
der Gesellschaft ist berechtigt, die mit den Geschäftsanteilen verbundenen
Mitgliedschaftsrechte einschließlich der Stimmrechte wahrzunehmen.
 
2.8 For that period during which the Purchase Price shall remain unpaid
according to the payment provisions contained in sections 2.1 to 2.3 above (the
“Installment Period”), Collexis shall grant to each Seller a contractual lien
(Pfandrecht) to the Shares transferred by such Seller, respectively, until the
Purchase Price related to such Shares as stated in sections 2.1., 2.2. and 2.3
is paid in full. The lien shall accrue to the Sellers in their entirety, in
which context each Seller may exercise the lien, the yield from the exploitation
of the lien however being distributed amongst the Sellers pro rata in accordance
with the Purchase Price receivables in question. Until complete payment of the
agreed Purchase Price, Collexis agrees to use its influence on the Company to
the effect that the Company does not sell any material assets of the Company,
transfer them to third parties or encumber them with third-party rights outside
the customary license business. In this respect, also Collexis shall be deemed
to be a third party. Such obligation does, however, lapse following a full
payment of the outstanding Purchase Price. Collexis as the (new) shareholder of
the Company shall be entitled to exercise the membership rights, including the
respective voting rights, attached to the Shares.

 
- 12 -

--------------------------------------------------------------------------------


 

Ferner räumt Collexis den Verkäufern für den Fall des Verzuges (d.h.
Nichtzahlung nach Ablauf der Heilungsperiode) bis zur vollständigen Bezahlung
des Kaufpreises ein einfaches Nutzungsrecht an der von der Gesellschaft
entwickelten Software und Produkten ein, mit dem Recht, Unterlizenzen zu
vergeben. Die Verkäufer verpflichten sich, erst im Falle des vorstehend
beschriebenen Verzuges von dem Recht, Unterlizenzen zu vergeben, Gebrauch zu
machen.   Further, in the event of a Default (i.e. failure to pay following the
Cure Period), Collexis shall grant the Shareholders a simple right of
utilization to the software and products developed by the Company with the right
to grant sub-licenses for the period until complete payment of the purchase
price. The Sellers may only claim or make use of such right of granting
sub-licenses in the event of a Default as described before.      
2.9 Sollte Collexis mit der Zahlung des vereinbarten Kaufpreises in Verzug
geraten und die Verkäufer von diesem Vertrag zurücktreten, so vereinbaren die
Parteien bereits jetzt, dass der bis zum Zeitpunkt des Rücktritts gezahlte
Kaufpreis als pauschalierter Schadensersatz anzusehen ist und eine Rückzahlung
des bis zu diesem Zeitpunkt gezahlten Kaufpreises auch nach erfolgtem Rücktritt
durch die Verkäufer ausscheidet. Ist die erste Kaufpreisrate nicht gezahlt
worden und treten die Verkäufer vom Vertrag zurück, so beträgt der an die
Verkäufer zu zahlende Schadensersatz die erste Rate des vereinbarten Kaufpreises
(und ist darauf begrenzt).
 
2.9 Should Collexis fall into Default with the payment of the agreed Purchase
Price and the Sellers withdraw from this Agreement, the Parties here and now
agree that the purchase price paid up to the time of the withdrawal shall be
regarded as lump-sum damages and repayment of the purchase price paid up to said
time shall be ruled out, even in the event of withdrawal by the Sellers. Has the
first installment not been paid and the Sellers withdraw from this Agreement,
the damages to be paid to the Sellers shall amount to the first installment of
the agreed Purchase Price (and thus also be limited thereby).

 
- 13 -

--------------------------------------------------------------------------------


 

3. Garantien   3. Guarantees       3.1. Die Verkäufer garantieren hiermit
gesamtschuldnerisch gegenüber Collexis in der Form von selbständigen
Garantieversprechen gemäß § 311 BGB (im Folgenden: „Zusicherungen“ oder
„Garantien“), dass zum Zeitpunkt der Beurkundung dieser Vereinbarung die
Aussagen unter Abschnitt 3 wahr, zutreffend und vollständig sind, wobei
Zusicherungen, die ausdrücklich auf ein bestimmtes Datum bezogen sind, nur zu
eben diesem Datum wahr, zutreffend und vollständig sein sollen. Jede Zusicherung
soll unabhängig ausgelegt und nicht von einer anderen Zusicherung oder Regelung
dieser Vereinbarung beschränkt werden.   3.1 The Sellers, jointly and severally,
hereby represent and warrant to Collexis in the form of independent guarantees
(selbständige Garantieversprechen) pursuant to Section 311 of the German Civil
Code (hereinafter referred to as “Warranties”), that as of the date of
notarisation of this Agreement the statements set forth under Section 3 are
true, correct and complete, provided, however, that Warranties which are
expressly made as of a specific date shall be true, correct and complete only as
of such date. Each Warranty shall be construed independently and shall not be
limited by another Warranty or any other provision of this Agreement.      
Sofern die Zusicherung durch „Kenntnis“ oder „bestes Wissen“ der Verkäufer
qualifiziert ist, soll sie als verletzt gelten, wenn eine der in Anlage 3.1
aufgeführten Personen zum Zeitpunkt der Beurkundung dieser Vereinbarung von den
Tatsachen und Umständen, welche zur Unrichtigkeit oder Unvollständigkeit dieser
Zusicherung führen, positive Kenntnis hat oder grob fahrlässig (durch
Unterlassen gebotener Nachforschungen) keine Kenntnis hat.
 
If a Warranty is subject to "Knowledge" or "Best Knowledge" of the Sellers, such
Warranty shall be deemed breached if one of the persons listed in Exhibit 3.1 at
the date hereof actually knows or gross negligently (as he failed to duly
inquire) fails to know the facts and circumstances which result in such Warranty
being incorrect or incomplete.

 
- 14 -

--------------------------------------------------------------------------------


 

Collexis erklärt, dass sie (einschließlich ihrer Angestellten, Vertreter und
Berater) zum Zeitpunkt der Beurkundung dieser Vereinbarung keine positive
Kenntnis von einer Verletzung einer der Garantien nach Abschnitt 3 dieser
Vereinbarung hat - und nicht zur Nachforschung verpflichtet ist -; dies mit der
Maßgabe, dass mit Ausnahme der Prüfung der Abschlüsse durch Collexis'
Wirtschaftsprüfer Collexis und ihre amerikanischen Anwälte die im Rahmen der Due
Diligence von den Verkäufern vorgelegten Informationen und anderen
Dokumentationen lediglich teilweise geprüft haben.   Collexis declares that, as
of the date hereof, it (including its employees, representatives and advisors)
has no actual knowledge - and is under no obligation to investigate - of any
breach of one of the Warranties under Section 3 of this Agreement, provided,
however, that except with respect to Collexis’ Certified Public Accountant’s
review of the Financial Statements, Collexis and its United States lawyers have
conducted only a partial review of the information or other documentation
provided by the Sellers during the course of due diligence.       3.1.1 Jeder
der Verkäufer hat die zum Abschluss dieser Vereinbarung und zur Durchführung der
aus ihr resultierenden Verpflichtungen erforderlichen Rechte und Befugnisse
inne.   3.1.1 Each of the Sellers has the power and authority to enter into this
Agreement and to perform its obligations under this Agreement.      
3.1.2 Die Verkäufer sind die rechtlichen und wirtschaftlichen Eigentümer der
Geschäftsanteile, die - mit Ausnahme der SyynX-Option - frei von Rechten Dritter
und jeglicher Belastung sind. Die Verkäufer können - die SyynX Option
ausgenommen - frei über die Geschäftsanteile verfügen und benötigen nicht die
Zustimmung Dritter und die Verfügung über die Geschäftsanteile greift nicht in
Rechte Dritter ein.
 
3.1.2 The Sellers are the legal and beneficial owners of the Shares that are -
except for the SyynX Option - free from any encumbrance and third party rights.
The Sellers may - except for the SyynX Option - freely dispose of the Shares and
do not require any consent of a third party and disposal does not result in any
infringement of any third party rights.

 
- 15 -

--------------------------------------------------------------------------------


 

3.1.3 Die Geschäftsanteile stellen zusammen sämtliche ausgegebenen und
ausstehenden Geschäftsanteile dar, existieren und sind frei von Rechten Dritter;
die Stammeinlagen wurden vollständig geleistet; Rückerstattungen an die
Verkäufer haben nicht stattgefunden und die Verkäufer sind die uneingeschränkten
Eigentümer der Geschäftsanteile mit der ausschließlichen Befugnis, diese zu
verkaufen; es bestehen keine ausstehenden Zahlungen in Bezug auf die
Geschäftsanteile, insbesondere nicht solche, die aus der Haftung für
Kapitalverminderung oder verdeckten Sacheinlagen resultieren, und es gibt keine
stillen oder treuhänderischen Beteiligungen. Mit Ausnahme der Verlagerung des
Geschäftssitzes der Gesellschaft von Saarbrücken nach Köln mit notarieller
Urkunde Nr. 216/2005 des Notars Dr. Eberhard Klein vom 1. Februar 2005 und einer
Kapitalerhöhung mit notarieller Urkunde Nr. 2795/2005 des Notars Dr. Eberhard
Klein, Saarbrücken, vom 20. Dezember 2005 ist die Satzung der Gesellschaft seit
ihrer Gründung mit notarieller Urkunde Nr. 3153/2004 des Notars Dr. Eberhard
Klein vom 23. Dezember 2004 unverändert geblieben. Es bestehen keine
Gesellschaftervereinbarungen.  
3.1.3 The Shares together represent all of the issued and outstanding ownership
interests and rights thereto in the Company and exist and are free of third
party rights; the Shares have been fully rendered, refunds to the Sellers have
not been made, and the Sellers are the unrestricted owners of the Shares, having
sole authorization to sell the Shares; there are no outstanding payments to be
made with respect to the Shares, including, without limitation, such resulting
from capital impairment liability or undisclosed contributions in kind; and
there are no silent partners’ or fiduciary holdings. The articles of the Company
have remained unchanged since its incorporation by notarial deed No. 3153/2004
of 23 December 2004 of the notary Dr. Eberhard Klein, Saarbrücken, except for
the change of its corporate seat from Saarbrücken to Cologne by notarial deed
No. 216/2005 of 01 February 2005 of the notary Dr. Eberhard Klein, Saarbrücken,
Germany and a capital increase by notarial deed No. 2795/2005 of 20 December
2005 of the notary Dr. Eberhard Klein, Saarbrücken, Germany. No shareholder
agreements (Gesellschaftervereinbarungen) exist.
     
3.1.4 Rechte an Vermögenswerten. Die Gesellschaft hat unbestritten und
hinreichend Eigentum oder Recht zum Besitz an den Vermögenswerten, die von ihr
genutzt werden, sich auf ihrem Betriebsgelände befinden oder in ihren
Abschlüssen aufgeführt werden oder nach deren Aufstellung erworben wurden, frei
von jeglichen Pfandrechten und sonstige Lasten, ausgenommen solche Eigentums-
und Vermögenswerte, über die im ordentlichen Geschäftsbetrieb seit dem Stichtag
der Stichtagsbilanz verfügt wurde.
 
3.1.4 Title to Assets. The Company has good and marketable title to, or a valid
leasehold interest in the properties and assets used by it, located on its
premises, or shown on the Financial Statements or acquired after the date
thereof, free and clear of all liens and Encumbrances, except for properties and
assets disposed of in the ordinary course of business since the date of the
Interim Financial Statements.

 
- 16 -

--------------------------------------------------------------------------------


 
3.1.5 Jahresabschlüsse, Handelsbilanzen. Dieser Vereinbarung sind als Anlage
3.1.5 in Kopie die nach den handelsrechtlichen Vorschriften erstellten
Jahresabschlüsse für die am 31. Dezember 2004, 31. Dezember 2005 und 31.
Dezember 2006 (letzterer im Folgenden als „Jahresabschluss 2006“ bezeichnet)
endenden Geschäftsjahre und der ausgehend vom 1. Januar 2007 zum 30. Juni 2007
erstellten Stichtagsbilanz (im Folgenden als „Stichtagsbilanz“ bezeichnet und
nachfolgend zusammen mit den vorgenannten Jahresabschlüssen als „Abschlüsse“
bezeichnet) sowie in Kopie die Überleitung der Abschlüsse und der
Stichtagsbilanz der Gesellschaft gemäß der allgemein anerkannten
Rechnungslegungsgrundsätze nach US GAAP („United States Generally Accepted
Accounting Principles“) (im Folgenden: die „Abstimmung“) zum 31. Dezember 2005,
31. Dezember 2006 und 30. Juni 2007 beigefügt. Die Abschlüsse (inklusive der
Anhänge dazu) sind in jeder wesentlichen Beziehung wahr, zutreffend und
vollständig (mit der Einschränkung, dass für das erfolgsabhängige
Beteiligungsentgelt, für das im Jahresabschluss 2006 zutreffend eine
Rückstellung gebildet worden ist, aufgrund eines Fehlers in der Stichtagsbilanz
zum 30. Juni 2007 keine Rückstellung gebildet worden ist) und wurden im Einklang
mit den vom Handelsgesetzbuch (HGB) aufgestellten Grundsätzen ordnungsgemäßer
Buchführung und auf einer einheitlichen Grundlage über die von ihnen abgedeckten
Zeiträume erstellt. Die Abstimmung ist wahr, zutreffend und vollständig und
wurde in Übereinstimmung mit den allgemein anerkannten
Rechnungslegungsgrundsätzen nach US GAAP erstellt. Die Abschlüsse und die
Abstimmung geben angemessen die finanzielle Lage der Gesellschaft zu den
jeweiligen Zeitpunkten und die operativen Ergebnisse der Gesellschaft während
dieser Zeiträume wieder.
 
3.1.5 Financial Statements. Attached hereto as Exhibit 3.1.5 are copies of the
financial statements (collectively the “Financial Statements”) for the fiscal
years ended December 31, 2004, December 31, 2005 and December 31, 2006 (the
“Most Recent Fiscal Year End”); and for the months ended January through June
2007 (the “Most Recent Fiscal Month End” or the “Interim Financial Statements”),
as well as a copy of the reconciliation of the annual and Interim Financial
Statements of the Company prepared in accordance with German commercial law
requirements as of 31 December 2005, 31 December 2006 and 30 June 2007 to US
GAAP (the “Reconciliation”). The Financial Statements (including the notes
thereto) as well as the Interim Financial Statements are true, correct and
complete in all material respects (with the exception that provisions for the
consideration under the dormant equity holdings have - correctly - been made in
the Financial Statements as per year end 2006, but, by mistake, not in the
Interim Financial Statements as per 30 June 2007) and have been prepared in
accordance with the relevant accounting principles imposed by the German
Commercial Code (HGB) and applied on a consistent basis throughout the periods
covered thereby. The Reconciliation is true, correct and complete and has been
prepared in accordance with the relevant accounting principles imposed by US
GAAP. The Financial Statements and the Reconciliation fairly present the
financial conditions of the Company as of such dates and the results of
operations of the Company for such periods.

 
- 17 -

--------------------------------------------------------------------------------


 

3.1.6 Ereignisse nach dem Ende des letzten Geschäftsjahrs. Seit dem Ende des
letzten Geschäftsjahres hat es keine wesentliche nachteilige Veränderung
gegeben. „Wesentliche nachteilige Veränderung“ oder „Wesentliche nachteilige
Auswirkung“ meint jede Veränderung oder Auswirkung, die für das Geschäft, die
Vermögenswerte, den Zustand in finanzieller Hinsicht oder in sonstiger Weise,
die operativen Ergebnisse, die Vorgänge oder Geschäftsaussichten der
Gesellschaft in ihrer Gesamtheit wesentlich nachteilig ist oder von der dies
vernünftigerweise angenommen werden könnte.   3.1.6 Events Subsequent to Most
Recent Fiscal Year End. Since the Most Recent Fiscal Year End, there has not
been any Material Adverse Change. “Material Adverse Effect” or “Material Adverse
Change” means any effect or change that would be (or could reasonably be
expected to be) materially adverse to the business, assets, conditions
(financial or otherwise), operating results, operations, or business prospects
of the Company, taken as a whole.      
3.1.7 Nicht offengelegte Verbindlichkeiten. Die Gesellschaft hat keine (offenen
oder unbezahlten) Verbindlichkeiten (ob geltend gemacht oder nicht, ob unbedingt
oder bedingt, ob entstanden oder nicht, ob pauschaliert oder nicht und ob fällig
oder noch nicht fällig, inklusive jeglicher Steuerverbindlichkeiten),
ausgenommen (a) solche Verbindlichkeiten, die sich aus den Abschlüssen (wobei es
nicht ausreicht, dass sich die Verbindlichkeit aus den Anhängen hierzu ergibt,
und mit der weiteren Einschränkung, dass für das erfolgsabhängige
Beteiligungsentgelt, für das im Jahresabschluss 2006 zutreffend eine
Rückstellung gebildet worden ist, aufgrund eines Fehlers in der Stichtagsbilanz
zum 30. Juni 2007 keine Rückstellung gebildet worden ist) ergeben, (b)
Verbindlichkeiten, die anderweitig in dieser Vereinbarung erwähnt sind, (c) die
Auszahlung stiller Beteiligungen, für welche in der Bilanz zum 31. Dezember 2006
Rückstellungen gebildet wurden und die vor Übertragung der Geschäftsanteile
vollständig durch die Verkäufer bezahlt worden sein müssen.
 
3.1.7 Undisclosed Liabilities. The Company does not have any (open or unpaid)
liability (whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due, including any liability for taxes), except for (a)
liabilities set forth on the face of the Financial Statements (rather than in
any notes thereto and with the further exception that provisions for the
consideration under the dormant equity holdings have - correctly - been made in
the Financial Statements as per year end 2006, but, by mistake, not in the
Interim Financial Statements as per 30 June 2007), (b) liabilities otherwise
mentioned in this Agreement, (c) the pay out regarding dormant equity holdings,
for which provisions have been made in the Balance Sheet as per December 31,
2006 and which shall have been fully paid prior to the assignment of the Shares
by the Sellers.

 
- 18 -

--------------------------------------------------------------------------------


 

3.1.8 Befolgung gesetzlicher Vorschriften. Die Gesellschaft hat allen
anwendbaren Gesetzen, Regeln und Verordnungen von Bundes-, Landes-, Lokal- und
ausländischen Regierungen (und allen Dienststellen hiervon) entsprochen und
kein/keine Klage, Gerichtsverfahren, Anhörung, Ermittlungsverfahren, Anklage,
Anklageschrift, Klage, Forderung oder Benachrichtigung ist eingereicht bzw.
erhoben oder begonnen und der Gesellschaft oder einem der Verkäufer zugestellt
worden mit der Behauptung, die Vorschriften nicht befolgt zu haben, ausgenommen
solche Fälle, in denen die Nichtbefolgung keine wesentlichen nachteiligen
Auswirkungen hat.   3.1.8 Legal Compliance. The Company has complied with all
applicable laws, rules and regulations of federal, state, local, and foreign
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced and served to any of the Company or the Sellers alleging any
failure so to comply, except where the failure to comply would not have a
Material Adverse Effect.      
3.1.9 Steuerangelegenheiten. Alle Erklärungen und Voranmeldungen bezüglich
Steuern, insbesondere Bundes-, Landes- oder lokale Steuern, einschließlich
Einkommenssteuer, Quellensteuer, Umsatzsteuer, Verkaufssteuer, Vermögens- oder
Erwerbssteuer, Lohnsteuer, Zoll, steuerliche Haftungsbescheide sowie Zinsen und
steuerliche Nebenleistungen, Aufwendungen, Abgaben und alle weiteren Abgaben,
Zölle und Sozialversicherungsabgaben, einschließlich Zinsen hierauf (im
Folgenden: „Steuer“ und „Steuern“), steuerliche Nebenleistungen und
Haftungsbescheide mit Bezug auf die Gesellschaft wurden rechtzeitig vor
Fristablauf oder innerhalb ausdrücklich oder konkludent erteilter
Fristverlängerungen vollständig und wahrheitsgemäß von der Gesellschaft
eingereicht. All diese so eingereichten Steuererklärungen legen alle für die von
ihnen umfassten Zeiträume zu zahlenden Steuern offen. Soweit nicht abweichend in
dieser Vereinbarung geregelt, sind alle wesentlichen fälligen und von der
Gesellschaft geschuldeten Steuern (unabhängig davon, ob in einer Steuererklärung
enthalten) bezahlt. Für vor der Unterzeichnung dieser Vereinbarung endende
Buchhaltungszeiträume oder den gegenwärtigen Buchhaltungszeitraum bis zum 30.
Juni 2007 bestehen keine Verbindlichkeiten für die Zahlung von Steuern mit Bezug
auf die Gesellschaft, soweit in den Abschlüssen keine Rückstellungen oder
Verbindlichkeiten zum Ende des letzten Geschäftsmonats (zum 30. Juni 2007)
gebildet wurden und das die Haftung begründende Ereignis in einem Zeitraum vor
dem 30. Juni 2007 ausgelöst wurde oder diesem zuzurechnen ist.
 
3.1.9 Tax Matters. All declarations and advance returns (Erklärungen und
Voranmeldungen) concerning taxes, including but not limited to any federal,
state or local tax, including income, withholding, value-added, sales, property
or transfer tax, salary withholding tax/wage tax, customs, tax assessment notes
for tax liability claims (steuerliche Haftungsbescheide) as well as interest and
incidental tax claims (Zinsen und steuerliche Nebenleistungen), charges,
contributions and all other levies, tolls and social security contributions,
including interest thereon (“Tax” and "Taxes”), incidental tax claims and
liability claims related to the Company have been filed when due or within
explicitly or implicitly granted extension periods completely and truly by the
Company. All such tax returns as so filed disclose all taxes required to be paid
for the periods covered thereby. Unless otherwise provided for in this
Agreement, all material Taxes due and owed by the Company (whether or not shown
on any Tax Return) have been paid. There are no liabilities for the payment of
taxes relating to the Company for accounting periods ending before the date of
this Agreement or the current accounting period until 30 June 2007, if and to
the extent that no reserves or liabilities (Rückstellungen oder
Verbindlichkeiten) have been made in the Financial Statements as per the Most
Recent Fiscal Month End (as per 30 June 2007) and the event giving rise to such
liability is attributable to or triggered in a time period before 30 June 2007.
 
     
Es bestehen (außer für die noch nicht fälligen und zahlbaren Steuern) keine
Pfandrechte an Vermögenswerten der Gesellschaft. Die Gesellschaft hat sämtliche
Steuern, die in Verbindung mit an Angestellte, unabhängige Vertragspartner,
Gläubiger, Gesellschafter oder andere Dritte gezahlten oder ausstehenden Beträge
zu zahlen oder einzubehalten sind, gezahlt oder einbehalten, und sämtliche
hierfür erforderlichen öffentlichen/staatlichen Formulare ordnungsgemäß
ausgefüllt und fristgerecht eingereicht.
  There are no liens for taxes (other than taxes not yet due and payable) upon
any of the assets of the Company. The Company has withheld and paid all taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, or other third
party, and all governmental forms required with respect thereto have been
properly completed and timely filed.

 
- 19 -

--------------------------------------------------------------------------------


 

3.1.10 Grundbesitz. Die Gesellschaft hat keinen Grundbesitz und keine
Mietverträge über Immobilien, ausgenommen die Mietverträge betreffend
Büroflächen in der Fontane Straße 66, 60431 Frankfurt am Main,
Heiligenwalder Straße 114, 66578 Schiffweiler, Roonstraße 61, 50674 Köln und
Nattermannallee 1, 50829 Köln-Bocklemünd. Die Verkäufer haben Collexis eine
richtige und vollständige Kopie jedes dieser Mietverträge zukommen lassen.  
3.1.10 Real Property. The Company does not own any real property or any interest
in lease property, except for the leaseholds created under the real property
leases of office space in Fontane Straße 66, 60431 Frankfurt am Main, Germany,
Heiligenwalder Straße 114, 66578 Schiffweiler, Germany, Roonstraße 61, 50674
Cologne, Germany and Nattermannallee 1, 50829 Cologne-Bocklemünd. Sellers have
delivered to Collexis a true and complete copy of each such lease document.    
 
3.1.11 Geistiges Eigentum der Gesellschaft. Die Gesellschaft hat die in Anlage
3.1.11 aufgeführten „Softwareprodukte“ entwickelt und besitzt daran die
urheberrechtlichen Nutzungsrechte. Der Hauptfokus der Produkte liegt auf
Datenanalyse, Visualisierung und Informationsabfrage. Wie die meiste erhältliche
Software, sind diese Produkte auf bestimmte Plattformen wie z.B. Microsoft
Windows Server 2003 oder Microsoft SQL Server angewiesen. Die Plattformen sind
nicht Teil der Softwareprodukte, und die geistigen Eigentumsrechte an den
Softwareprodukten umfassen keinerlei geistige Eigentumsrechte an den
Plattformen. Abhängig vom spezifischen Zweck der Softwareprodukte können diese
mit Inhalten von verschiedenen Datenquellen, z.B. Medline, CRISP, CORDIS,
Zeitschriften-Datenbanken von Verlagen, Patentdatenbanken, Kundendokumenten etc.
gefüllt werden. Manche der Softwareprodukte wurden bereits an Datenquellen, z.B.
an Inhalte der Medline-Datenbank, angepasst. Gleichwohl bestehen an den
eingestellten Inhalten, die nicht Teil der Softwareprodukte sind, keinerlei
geistige Eigentumsrechte.
 
3.1.11 Intellectual Property of the Company. The Company has developed and owns
the copyrights to “Software Products” identified in Exhibit 3.1.11. The main
focus of the products is on data analysis, visualization and information
retrieval. As most available software, these products relay on certain platforms
like e.g. Microsoft Windows Server 2003 or Microsoft SQL Server. The platforms
are not part of the products and the intellectual property rights in the
products do not include any intellectual property rights in the platforms.
Depending on the specific purpose of the Software Products, they can be fed with
content from various data sources, e.g. Medline, CRISP, CORDIS, journal
databases of publishers, patent databases, customers’ documents etc. Some of the
Software Products have been successfully applied to data sources, e.g. to
content from the Medline database. Nevertheless, the content is not part of the
Software Products and the Software Products do not include any intellectual
property rights with respect to the content.

 
- 20 -

--------------------------------------------------------------------------------


 

(a) Bis zur E-Mail des Patentanwalts von Collexis, Charley F. Brown, vom 28.
September 2007, hatten die Verkäufer keine Kenntnis davon, dass die Software in
geistige Eigentumsrechte Dritter eingreifen könnte. Die Verkäufer weisen darauf
hin, dass keine Patentrecherche oder andere Recherche nach kollidierenden
geistigen Eigentumsrechten durchgeführt wurde.   (a) Until the e-mail of the
patent attorney of Collexis, Charley F. Brown, of September 28, 2007, the
Sellers did not have any knowledge that the software might infringe upon third
parties’ intellectual property rights. The Sellers point out that no patent
search or other search for conflicting intellectual property rights has been
conducted.      
Im Übrigen hat die Gesellschaft nach Kenntnis der Verkäufer nicht in wesentliche
geistige Eigentumsrechte Dritter in erheblicher Art und Weise eingegriffen,
diese gestört, widerrechtlich verwendet, verletzt oder beeinträchtigt, und weder
der Gesellschaft noch einem der Verkäufer wurde eine Forderung, Beschwerde,
Klage, Klageandrohung oder Mitteilung unter der Behauptung eines bzw. einer
solchen Eingriffs, Störung, widerrechtlichen Verwendung, Verletzung oder
Beeinträchtigung (einschließlich jeglicher Forderung, dass die Gesellschaft
geistige Eigentumsrechte eines Dritten lizenzieren oder von der Nutzung Abstand
nehmen müsse) zugestellt. Nach Kenntnis der Verkäufer hat kein Dritter in
erheblicher Art und Weise in wesentliche geistige Eigentumsrechte der
Gesellschaft eingegriffen, diese gestört, widerrechtlich verwendet, verletzt
oder beeinträchtigt. Die Verkäufer weisen darauf hin, dass die Gesellschaft
keinerlei Patentrechte an der Software besitzt.
 
Apart from that, to the Sellers’ knowledge the Company has not interfered with,
infringed upon, misappropriated, or violated any material intellectual property
rights of third parties in any material respect, and neither to the Company nor
to any of the Sellers has been served any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that the Company must license or refrain from
using any intellectual property rights of any third party). To the Sellers’
knowledge, no third party has interfered with, infringed upon, misappropriated,
or violated any material intellectual property rights of the Company in any
material respect. The Sellers point out that the Company does not own any patent
rights in the Software.

 
- 21 -

--------------------------------------------------------------------------------


 
 

(b) Anlage 3.1.11 (b) bezeichnet weiteres geistiges Eigentum, wobei geistiges
Eigentum in diesem Abschnitt alles nachfolgend Dargestellte meint, das der
Gesellschaft gehört, von dieser oder an diese lizenziert oder von dieser benutzt
wird (einschließlich aller autorisierten Kopien und Verkörperungen hiervon):
jede wesentliche geschäftliche Bezeichnung, Marke, jeden Firmen- und
Domainnamen, welche bzw. welchen die Gesellschaft in Zusammenhang mit ihrem
Geschäft nutzt. Im Hinblick auf jedes in Anlage 3.1.11 (b) zu bezeichnende
Element geistigen Eigentums (i) besitzt die Gesellschaft sämtliche Rechte,
Ansprüche und Anteile an dem Element, frei von jeglichen Pfandrechten, Lizenzen
oder anderen Beschränkungen, dessen Nutzung nach Kenntnis der Gesellschaft keine
Verletzung von Rechten Dritter begründet; (ii) wurde weder der Gesellschaft noch
einem der Verkäufer in Bezug auf das Element eine gerichtliche Verfügung, ein
Urteil, Bescheid, Entscheid, Beschluss oder eine Anklageschrift zugestellt;
(iii) wurde weder der Gesellschaft noch einem der Verkäufer eine Klage, ein
Verfahren, eine Anhörung, ein Ermittlungsverfahren, eine Anklageschrift, eine
Beschwerde oder Aufforderung zugestellt, welche die Rechtmäßigkeit, Gültigkeit,
Durchsetzbarkeit, Nutzung oder das Eigentum an dem Element bestreitet und nach
Kenntnis der Verkäufer ist keine Klage, kein Verfahren, keine Anhörung, kein
Ermittlungsverfahren, keine Anklageschrift, keine Beschwerde oder Aufforderung
anhängig oder angedroht, welche die Rechtmäßigkeit, Gültigkeit,
Durchsetzbarkeit, Nutzung oder das Eigentum an dem Element bestreitet; und (iv)
die Gesellschaft hat niemals eingewilligt, einen Dritten für oder wegen eines
Eingriffs, einer Verletzung, einer widerrechtlichen Verwendung oder eines
anderen Konflikts im Hinblick auf das Element zu entschädigen.  
(b) Exhibit 3.1.11 (b) identifies further Intellectual Property, whereas, for
purposes of this Section, such Intellectual Property shall mean all of the
following that is owned by, licensed by, licensed to, or used by the Company
(including all authorized copies and embodiments thereof): each material trade
name, trade mark, corporate name and Internet domain name used by the Company in
connection with its business. With respect to each item of Intellectual Property
required to be identified in Exhibit 3.1.11 (b): (i) the Company possesses all
right, title, and interest in and to the item, free and clear of any lien,
license, or other restriction the use of which, to its Knowledge, would not
constitute a breach of any rights held by a third party; (ii) no injunction,
judgment, order, decree, ruling, or charge with respect to the item has been
served to the Company or any of the Sellers; (iii) no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand has been served to
the Company or any of the Sellers that challenges the legality, validity,
enforceability, use, or ownership of the item and to the Sellers’ knowledge no
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand is pending or threatened that challenges the legality, validity,
enforceability, use, or ownership of the item; and (iv) the Company has not ever
agreed to indemnify any person for or against any interference, infringement,
misappropriation, or other conflict with respect to the item.

 
- 22 -

--------------------------------------------------------------------------------


 
(c) Anlage 3.1.11 bezeichnet jedes Softwareprodukt, welches die Gesellschaft
entwickelt und an welchem sie die urheberrechtlichen Nutzungsrechte innehat. Im
Hinblick auf jedes in Anlage 3.1.11 enthaltene Element: (i) besitzt die
Gesellschaft sämtliche Rechte, Ansprüche und Anteile an dem Element, frei von
jeglichen Pfandrechten, ausschließlichen Lizenzen oder anderen Beschränkungen;
die Verkäufer weisen darauf hin, dass Lizenzen an den Softwareprodukten (wie aus
Anlage 3.1.11 ersichtlich) an Dritte vergeben wurden; (ii) wurde weder der
Gesellschaft noch einem der Verkäufer in Bezug auf die Softwareprodukte eine
gerichtliche Verfügung, ein Urteil, Bescheid, Entscheid, Beschluss oder eine
Anklageschrift zugestellt; (iii) wurde weder der Gesellschaft noch einem der
Verkäufer eine Klage, ein Verfahren, eine Anhörung, ein Ermittlungsverfahren,
eine Anklageschrift, eine Beschwerde oder Aufforderung zugestellt, welche die
Rechtmäßigkeit, Gültigkeit, Durchsetzbarkeit, Nutzung oder das Eigentum an dem
Softwareprodukt bestreitet, und nach Kenntnis der Verkäufer ist keine Klage,
kein Verfahren, keine Anhörung, kein Ermittlungsverfahren, keine Anklageschrift,
keine Beschwerde oder Aufforderung anhängig oder angedroht, welche die
Rechtmäßigkeit, Gültigkeit, Durchsetzbarkeit, Nutzung oder das Eigentum an dem
Softwareprodukt bestreitet; und (iv) die Gesellschaft hat niemals eingewilligt,
einen Dritten für oder wegen eines Eingriffs, einer Verletzung, einer
widerrechtlichen Verwendung oder eines anderen Konflikts im Hinblick auf die
Softwareprodukte zu entschädigen. Außerdem bezeichnet Anlage 3.1.11 die
„Bibliotheken Dritter“. Die Gesellschaft hat die Bibliotheken Dritter nicht
entwickelt, die Softwareprodukte benötigen jedoch den Zugriff auf diese
Bibliotheken Dritter. Im Hinblick auf die in Anlage 3.1.11 benannten
Bibliotheken Dritter: (i) hat die Gesellschaft die für die Nutzung der
Bibliotheken Dritter in Verbindung mit den Softwareprodukten nötigen
Lizenzvereinbarungen abgeschlossen; (ii) sind die Bibliotheken Dritter nach
Kenntnis der Verkäufer nicht Gegenstand einer ausstehenden gerichtlichen
Verfügung, eines Urteils, Bescheides, Entscheides, Beschlusses oder einer
Anklageschrift; (iii) ist nach Kenntnis der Verkäufer keine Klage, kein
Verfahren, keine Anhörung, kein Ermittlungsverfahren, keine Anklageschrift,
keine Beschwerde oder Aufforderung anhängig oder angedroht, welche die
Rechtmäßigkeit, Gültigkeit, Durchsetzbarkeit, Nutzung oder das Eigentum an den
Bibliotheken Dritter bestreitet; und (iv) die Gesellschaft hat niemals
eingewilligt, einen Dritten für oder wegen eines Eingriffs, einer Verletzung,
einer widerrechtlichen Verwendung oder eines anderen Konflikts im Hinblick auf
die Bibliotheken Dritter zu entschädigen. Soweit nicht anders in dieser
Vereinbarung geregelt, sichern die Verkäufer nicht zu, dass die Gesellschaft
über die geistigen Eigentumsrechte an den Bibliotheken Dritter als solche
verfügt.
 
(c) Exhibit 3.1.11 identifies each Software Product the Company has developed
and owns the copyright in. With respect to each Software Product to be
identified in Exhibit 3.1.11: (i) the Company possesses all rights, title, and
interest in and to the item, free and clear of any lien, exclusive license, or
other restriction; the Sellers point out that licenses in the Software Products
(as listed in Exhibit 3.1.11) have been granted to third parties; (ii) no
injunction, judgment, order, decree, ruling, or charge with respect to the
Software Products has been served to the Company or any of the Sellers; (iii) no
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand has been served to the Company or any of the Sellers that challenges the
legality, validity, enforceability, use, or ownership of the Software Products
and to the Sellers’ knowledge no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand is pending or threatened that
challenges the legality, validity, enforceability, use, or ownership of the
Software Products; and (iv) the Company has not ever agreed to indemnify any
person for or against any interference, infringement, misappropriation, or other
conflict with respect to the Software Products. Furthermore, Exhibit 3.1.11
identifies “Third Party Libraries”. The Company has not developed the Third
Party Libraries, but the Software Products of the Company are designed to use
these Third Party Libraries. With respect to each “Third Party Library” to be
identified in Exhibit 3.1.11: (i) the Company has entered into the necessary
license agreements in order to use the “Third Party Libraries” in connection
with the Software Products; (ii) to the Sellers’ knowledge, the Third Party
Libraries are not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge; (iii) to the Sellers’ knowledge, no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand is
pending or is threatened that challenges the legality, validity, enforceability,
use, or ownership of the Third Party Libraries; and (iv) the Company has not
ever agreed to indemnify any person for or against any interference,
infringement, misappropriation, or other conflict with respect to the Third
Party Libraries. Unless otherwise provided for herein, the Sellers do not
warrant that the Company has acquired the intellectual property rights in the
“Third Party Libraries” as such.

 
- 23 -

--------------------------------------------------------------------------------



(d) Anlage 3.1.11 (d) bezeichnet “Related Software“. Related Software ist nicht
Teil der Softwareprodukte der Gesellschaft, aber nötig, um die Softwareprodukte
zu entwickeln und/oder zu betreiben (z.B. Betriebssysteme, Entwicklungs-Tools).
Die Gesellschaft hat die für die Nutzung der Related Software in Verbindung mit
der Entwicklung der Softwareprodukte nötigen Lizenzvereinbarungen abgeschlossen.
Soweit nicht anders in dieser Vereinbarung geregelt, sichern die Verkäufer
jedoch nicht zu, dass die Gesellschaft die geistigen Eigentumsrechte an der
Related Software als solcher erworben hat.
  (d) Exhibit 3.1.11 (d) identifies “Related Software”. Related Software is not
part of the Software Products of the Company, but necessary to develop and/or
run the Software Products (e.g. operating systems, development tools). The
Company has entered into the necessary license agreements in order to use the
Related Software in connection with the development of the Software Products.
Unless otherwise provided for herein, the Sellers, however, do not warrant that
the Company has acquired the intellectual property rights in the Related
Software as such.       (e) An der Entwicklung der Software waren, soweit nicht
in Anlage 3.1.11 (e) bezeichnet, keine freien Mitarbeiter beteiligt. Die
Verkäufer und die weiteren beteiligten Personen haben dafür Sorge zu tragen,
dass jegliche geistigen Eigentumsrechte und/oder anderen Rechte in Verbindung
mit einer solchen Softwareentwicklung durch freie Mitarbeiter wie in Anlage
3.1.11 (e) bezeichnet auf die Gesellschaft übertragen werden.   (e) There have
been no freelancers being involved in the development of software, except if
mentioned in Exhibit 3.1.11 (e). The Sellers as well as the further involved
persons shall see to it that any Intellectual Property and/or other rights
related to any such development of software by freelancers as listed in Exhibit
3.1.11 (e) shall be transferred to the Company.      
3.1.12 Verträge/Dokumente. Anlage 3.1.12 bezeichnet die wesentlichen Verträge
und anderen wesentlichen Vereinbarungen, an denen die Gesellschaft beteiligt ist
sowie die weiteren wesentlichen Dokumente in Bezug auf die Gesellschaft. Die
Verkäufer haben Collexis eine vollständige und richtige Kopie jeder/jedes in
Anlage 3.1.12 bezeichneten schriftlichen Vereinbarung/Dokuments (in der jeweils
aktuellen Fassung) übergeben. In Bezug auf jede dieser Vereinbarungen/Dokumente
gilt: (i) die Vereinbarung und/oder das Dokument sind, soweit anwendbar,
rechtmäßig, gültig, bindend, durchsetzbar und in allen wesentlichen Aspekten
verbindlich; (ii) die Verkäufer befinden sich nicht und nach ihrer Kenntnis
befindet sich auch der Vertragspartner jeder solchen Vereinbarung nicht
wesentlich in Vertragsbruch oder Verzug, und es ist kein Ereignis aufgetreten,
welches mit Benachrichtigung oder Zeitablauf einen erheblichen Vertragsbruch
oder Verzug begründen oder eine Kündigung, Änderung oder vorzeitige
Fälligstellung ermöglichen würde; und (iii) keine Partei hat in Bezug auf eine
wesentliche Vorschrift der Vereinbarung die Vertragserfüllung abgelehnt.
 
3.1.12 Contracts/Documents. Exhibit 3.1.12 lists the material contracts, other
material agreements to which the Company is a party and other material documents
related to the Company. Sellers have delivered to Collexis a correct and
complete copy of each written agreement/document listed in Exhibit 3.1.12 (as
amended to date). With respect to each such agreement/document: (i) the
agreement and/or document, as applicable, is legal, valid, binding, enforceable,
and in full force and effect in all material respects; (ii) the Sellers are not
and to their knowledge the counterpart to such agreement is not in material
breach or default, and no event has occurred that with notice or lapse of time
would constitute a material breach or default, or permit termination,
modification, or acceleration, under the agreement; and (iii) no party has
repudiated any material provision of the agreement.

 
- 24 -

--------------------------------------------------------------------------------


 
3.1.13 Weder den Verkäufern noch der Gesellschaft wurde eine Verfügung, ein
Urteil, Bescheid, Entscheid, Beschluss, oder eine Anklageschrift zugestellt und
es wurde auch kein anderes Verfahren durch Zustellung eines Schriftstückes
initiiert, bei welchem die Gesellschaft Partei ist. Nach Kenntnis der Verkäufer
besteht keine Verfügung, kein Urteil, kein Bescheid, Entscheid, Beschluss, keine
Anklageschrift oder ein anderes Verfahren, bei welchem die Gesellschaft
beteiligt zu werden droht.
  3.1.13 Litigation. Neither to the Sellers nor to the Company has been served
any injunction, judgment, order, decree, ruling, charge or other proceeding to
which the Company is party. To the Sellers’ knowledge, there is no injunction,
judgment, order, decree, ruling, charge or other proceeding to which the Company
is threatened to be made a party.      
3.1.14 Bestimmte Geschäftsbeziehungen mit der Gesellschaft. Abgesehen von (i)
den im Zuge der Due Diligence vorgelegten und in Anlage 3.1.12 bezeichneten
Vereinbarungen, (ii) einem Subunternehmervertrag zwischen Mario Diwersy und der
Gesellschaft, in welchem die Gesellschaft als Subunternehmer von Mario Diwersy
eine Software für die International Labour Organization (ILO) entwickelt hat,
wobei Mario Diwersy die Erlöse aus dieser Vereinbarung bis auf einen Betrag von
500,00 EUR an die Gesellschaft durchgereicht hat, und (iii) die der Gesellschaft
entgeltlich überlassenen Fahrzeuge, hatte während der letzten 12 Monate keiner
der Verkäufer, der mit ihnen verbundenen Unternehmen, der Geschäftsführer,
Direktoren, Angestellten und Gesellschafter wesentliche geschäftliche
Vereinbarungen oder stand in wesentlicher geschäftlicher Verbindung mit der
Gesellschaft, und keiner der Verkäufer, keines ihrer verbundenen Unternehmen,
keiner ihrer Geschäftsführer, Direktoren, Angestellten und Gesellschafter sowie
keiner der Geschäftsführer und Direktoren, Angestellten und Gesellschafter der
Gesellschaft besitzen irgendeinen wesentlichen Vermögenswert, ob materiell oder
immateriell, welcher im Geschäft der Gesellschaft genutzt wird.
 
3.1.14 Certain Business Relationships with the Company. Apart from (i) the
agreements presented in the course of the Due Diligence and listed in Exhibit
3.1.12, (ii) a subcontractor agreement between Mario Diwersy and the Company, in
which the Company as Mario Diwersy’s subcontractor has developed a software for
the International Labour Organization (ILO), whereas Mario Diwersy has passed on
the revenues from his contract with the ILO to the Company except for an amount
of EUR 500.00 and (iii) the automobiles left to the Company for remuneration,
none of Sellers, their affiliates, Sellers' directors, officers, employees, and
shareholders and the Company's managing directors, officers, employees, and
shareholders has been involved in any material business arrangement or
relationship with the Company within the past twelve (12) months, and none of
the Sellers, their affiliates, Sellers' directors, officers, employees, and
shareholders and the Company's directors, officers, employees, and shareholders
owns any material asset, tangible or intangible, that is used in the business of
the Company.

 
- 25 -

--------------------------------------------------------------------------------


 
3.1.15 Auskunft. Die in diesem Abschnitt 3 enthaltenen Aussagen und
Zusicherungen beinhalten keine unwahren Aussagen oder Auslassungen in Bezug auf
eine wesentliche Tatsache, die notwendig ist, um die in diesem Abschnitt 3
enthaltenen Aussagen und Informationen nicht irreführend zu machen. Keine der
von den Verkäufern in dieser Vereinbarung abgegebenen Aussagen oder
Zusicherungen und keine in irgendeiner von den Verkäufern gemäß dieser
Vereinbarung vorgelegten Aufstellung oder Bescheinigung enthält, bei einer
Gesamtbetrachtung, unwahre Aussagen oder Auslassungen in Bezug auf eine
wesentliche Tatsache, die notwendig ist, um die hierin oder darin enthaltenen
Aussagen im Lichte der Umstände, unter welchen sie getätigt wurden, nicht
irreführend zu machen.
 
3.1.15 Disclosure. The representations and warranties contained in this Section
3 do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Section 3 not misleading. None of the representations or
warranties made by the Seller in this Agreement, nor any statement made in any
Schedule or any certificate furnished by the Seller pursuant to this Agreement,
when taken together, contains any untrue statement of a material fact, or omits
to state any material fact necessary in order to make the statements contained
herein or therein, in the light of the circumstances under which they were made,
not misleading.
     
3.1.16 Alle Collexis und/oder ihren Berater vorgelegten, in Anlage 3.1.12
bezeichneten Dokumente sind wahr, in sich vollständig, exakt und nicht
irreführend; dies gilt entsprechend auch für sämtliche mündlichen oder anderen
Informationen, die an Collexis und/oder seine Berater geliefert wurden. Es gibt
keine Tatsachen oder Ereignisse, die für die Beurteilung des Nettowertes, der
finanziellen Stellung oder der operativen Geschäftsergebnisse der Gesellschaft
wesentlich sind, welche nicht in Anlage 3.1.12 bezeichnet sind.
 
3.1.16 All documents disclosed to Collexis and/or its advisors listed in Exhibit
3.1.12 are true, complete as such, accurate and not misleading; this at the same
time applies accordingly to all oral or other information which has been
provided to Collexis and/or its advisors. There are no facts or events which are
material for the assessment of net worth, financial position or results of
operations of the business of the Company, which are not disclosed in Exhibit
3.1.12.

 
- 26 -

--------------------------------------------------------------------------------


 

3.1.17 Alle Collexis und/oder ihren Beratern gelieferten Dokumente wurden von
ordnungsgemäß bevollmächtigten Personen unterzeichnet; die entsprechenden
Vereinbarungen sind zwischen den Parteien bindend und sind nicht nachträglich
geändert oder rückabgewickelt worden.   3.1.17 All documents provided to
Collexis and/or its advisors have been executed by persons who were duly
authorized to execute these documents; the respective agreements are binding
between the parties and have not subsequently been amended or rescinded.      
3.1.18 Die Verkäufer versichern, dass der Gesellschaft sämtliche Erlöse aus den
am 6. Januar 2006 und 20. Februar 2006 zwischen der SyynX WebSolutions GmbH und
der Deutschen Gesellschaft für Technische Zusammenarbeit GmbH (GTZ)
geschlossenen Verträgen zustehen. Im Gegenzug erfüllt die Gesellschaft die aus
diesen Verträgen resultierenden Leistungspflichten.   3.1.18 The Sellers ensure
that the Company is entitled to the entire revenues from the contracts dated
January 6, 2006 and February 20, 2006 between SyynX WebSolutions GmbH and
Deutsche Gesellschaft für Technische Zusammenarbeit GmbH (GTZ). In return, the
Company performs the contractual obligations with regard to these contracts.    
 
3.2 Die Verkäufer weisen darauf hin, dass der Jahresabschluss zum 31. Dezember
2006 erhaltene Anzahlungen in einer Höhe von 356.350,00 EUR ausweist. Dabei
handelt es sich um erhaltene Anzahlungen auf die Projekte "Forschungslandkarte",
"Online-Bibliothek", "LBK" und "Collexis", deren Realisierung in 2006 begonnen
und deren vollständige Fertigstellung in 2007 erfolgt ist. Aus Sicht der
Geschäftsführung ist eine Aufteilung der Projekte in Teilleistungen nicht
möglich. Die Gesellschaft hat daher ertragswirksam Vorräte in Höhe von lediglich
59.800,00 EUR für die anteilig bereits zum 31. Dezember 2006 getätigten
Aufwendungen aktiviert. Dies entspricht den Kosten für die in 2006 für das
Projekt aufgewandten 283 Manntage. Alle vier Projekte wurden im ersten Halbjahr
2007 vollständig abgeschlossen und die insoweit erhaltenen Anzahlungen
erfolgswirksam erfasst. Die Verkäufer stellen hierzu fest, dass eine Teilbarkeit
der Projekte unter Umständen vertretbar wäre. Dies würde dazu führen, dass die
erhaltenen Anzahlungen erfolgswirksam erfasst werden müssten. Dies würde dazu
führen, dass in 2006 ein Jahresüberschuss anfallen würde und entsprechende
Steuern zu zahlen wären. Ferner müssten die insoweit in 2007 gebuchten Erträge
aufgelöst werden.
 
3.2 The Sellers point out that the financial statements as per 31 December 2006
show received advance payments to an amount of EUR 356,350.00. These concern
advance payments regarding the projects "Forschungslandkarte",
"Online-Bibliothek", "LBK" and "Collexis", whose realisation has been commenced
in 2006 and which have been entirely completed in 2007. From the Management's
point of view, it is not possible to divide the projects into partial
performances. The Company has therefore only capitalized as income-effective
reserves to the amount of EUR 59,800.00 for the expenditures effected until 31
December 2006. This corresponds to the costs of the 283 man-days spent on the
projects. All four projects have been entirely completed in the first half of
2007 and the respective advance payments have been booked as income/affecting
net income. The Sellers declare that a divisibility of the projects might be
justifiable as well. This would have the effect that the advance payments
received or parts of them would have to be booked as income. This would have the
consequence that an annual surplus would accrue in 2006 and respective taxes
would apply. Besides, the respective income as booked in 2007 would have to be
dissolved.

 
- 27 -

--------------------------------------------------------------------------------


 
Die Parteien stellen fest, dass für den Fall, dass die Finanzverwaltung zu dem
Ergebnis kommen sollte, dass die erhaltenen Anzahlungen weiter als im bisher
erfolgten Umfang zu aktivieren sind und die Gesellschaft insoweit zusätzlichen
Steuerverbindlichkeiten für das Jahr 2006 bzw. 2007 ausgesetzt sein sollte, dies
nicht zu einem Anspruch gegen die Verkäufer im Sinne dieses Garantieversprechens
führt, vorausgesetzt, dass diese zusätzlichen Steuerverbindlichkeiten einen
Betrag von 50.000,00 EUR nicht übersteigen. Sollten solche zusätzlichen
Steuerverbindlichkeiten den Betrag von 50.000,00 EUR übersteigen, stellen die
Verkäufer Collexis gemäß den Regelungen in Abschnitt 3.3 (unten) frei oder
Collexis ist auf Nachfrage berechtigt, mit einem solchen Betrag gegen
ausstehende Kaufpreisteile (ohne hierdurch in Verzug zu geraten) aufzurechnen.
  The Parties declare that in case the fiscal authorities come to the conclusion
that the contained advance payments have to be capitalized to a larger extent
and the Company would therefore undergo further tax liabilities with respect to
the fiscal years 2006 or 2007, this shall not give rise to any claims against or
indemnification obligation of the Sellers, provided that any such further tax
liabilities do not exceed an amount of EUR 50,000.00. Should such further tax
liabilities exceed such amount, Collexis shall be indemnified by the Sellers
according to the provisions of Section 3.3 below or, upon request, shall be
entitled to set off any such amount against any unpaid portion of the Purchase
Price (without being in default).

 
3.3 Ungeachtet dessen stellen die Verkäufer Collexis gesamtschuldnerisch von
jeglichen Kosten und Aufwendungen, jeglicher Haftung und anderen Schäden im
Sinne der §§ 249 ff. BGB („Schäden“) frei, welche gegen die Gesellschaft
und/oder Collexis infolge der Verletzung einer Zusicherung oder anderen Aussage
oder Gewährleistung (in jedem Fall unabhängig von einem Verschulden der
Verkäufer) geltend gemacht werden oder welche Collexis oder die Gesellschaft
tätigen, eingehen oder erleiden. Bei einer Verletzung der Garantien gemäß Ziffer
3.1.9 sind die Steuerverbindlichkeiten, für die keine Rückstellungen oder
Verbindlichkeiten gebildet wurden, als Schaden zu ersetzen, wobei etwaige
Steuervorteile der Gesellschaft auf den Schaden anzurechnen sind. Die Haftung
und Freistellungsverpflichtung jedes Verkäufers ist auf den ihm jeweils nach
dieser Vereinbarung zustehenden Anteil des Kaufpreises beschränkt.
  3.3 Notwithstanding the forgoing the Sellers shall jointly and severally
indemnify and hold harmless Collexis from any costs and expenses, liabilities
and other damages within the meaning of Section 249 et seq. of the German Civil
Code (“Losses”) asserted against, incurred or suffered by the Company and/or
Collexis as a result of breach of a Warranty or other representation or warranty
(in each case regardless of Seller’s fault). In case of breach of a Warranty
pursuant to Section 3.1.9, all tax liabilities for which provisions or accounts
payable have not been made, shall be paid as damages, whereas possible tax
advantages of the Company shall be set off against the damages. Each Seller's
liability and obligation to indemnify Collexis shall be limited to that portion
of the Purchase Price to which the respective Seller is entitled to under this
Agreement.      
3.4 Alle Garantieversprechen sollen die Unterzeichnung dieser Vereinbarung
überdauern. Soweit nicht anderweitig in dieser Vereinbarung geregelt, sind
sämtliche Rechte und Ansprüche von Collexis, auch und insbesondere in Bezug auf
die Werthaltigkeit und Rentabilität der verkauften Geschäftsanteile,
ausgeschlossen und keine Verletzung oder Ungenauigkeit einer Zusicherung nach
Abschnitt 3 dieser Vereinbarung soll einen Sach- oder Rechtsmangel der
Geschäftsanteile begründen. Jegliche Ansprüche und Rechte von Collexis aufgrund
der Garantieversprechen in Abschnitt 3 verjähren kenntnisunabhängig spätestens
zwei Jahre nach Unterzeichnung dieser Vereinbarung, mit Ausnahme der Ansprüche
und Rechte von Collexis aufgrund der Garantieversprechen in Ziffern 3.1.1 bis
3.1.4, die erst zehn Jahre nach Unterzeichnung dieser Vereinbarung verjähren.
 
3.4 All representations and warranties will survive the signing of this
Agreement. Unless otherwise provided for in this Agreement, all rights and
claims of Collexis, also and in particular with respect to the recoverability
and profit-ability of the sold Shares, shall be excluded, and no breach or
inaccuracy of any Warranty or other representation or warranty pursuant to
Section 3 of this Agreement shall constitute a defect in title and quality of
the Shares. Any claims and rights of Collexis arising from the representations
and Warranties pursuant to Section 3 are subject to a limitation period of 2
years from the signing of this Agreement, irrespective of Collexis' knowledge of
such right or claims and except for claims and rights of Collexis arising from
the representations and Warranties pursuant to Section 3.1.1 to 3.1.4 which
shall be subject to a limitation period of 10 years from the signing of this
Agreement.

 
- 28 -

--------------------------------------------------------------------------------


 

Ungeachtet dessen ist Collexis bei Verletzung der unter Ziffern 3.1.1, 3.1.2,
3.1.3 und/oder 3.1.11 (a) gegebenen Garantien (ungeachtet weiterer Rechtsmittel)
berechtigt, vom Vertrag zurückzutreten. Ferner besteht bis zu zwei Jahre nach
Abschluss des Vertrags bei Verletzung der unter Ziffer 3.1.11 (c) gegebenen
Garantien ein Rücktrittsrecht, sofern es den Verkäufern nach schriftlicher
Mitteilung der Garantieverletzung durch die Käufer innerhalb von vier Wochen
nicht gelingen sollte, der Gesellschaft die ausschließlichen Nutzungsrechte,
etwa durch eine Neuprogrammierung, einzuräumen. Wirkt die Gesellschaft bei der
Neuprogrammierung mit, haben die Verkäufer Collexis die Aufwendungen der
Gesellschaft als Schaden zu ersetzen. Darüber hinaus berechtigt keine Verletzung
eines Garantieversprechens nach Abschnitt 3 dieser Vereinbarung Collexis, von
dieser Vereinbarung zurückzutreten.   Notwithstanding the foregoing, any breach
of the Warranties and representations pursuant to Sections 3.1.1, 3.1.2 and
3.1.3 and/or 3.1.11 (a) of this Agreement shall (beyond other remedies) entitle
Collexis to withdraw from this Agreement. Besides, Collexis shall be entitled to
withdraw from this Agreement within a period of 2 years from the signing of this
Agreement in case of any breach of the Warranties pursuant to Section 3.1.11 (c)
of this Agreement in case the Sellers fail to provide Collexis with the
exclusive rights of use (e.g. by reprogramming) within 4 weeks after written
notification of such breach of Warranty. If the Company contributes to such
reprogramming, the Sellers will indemnify Collexis for the Company's
expenditures as damages. Beyond this, no breach or inaccuracy of any Warranty or
other representation or warranty pursuant to Section 3 of this Agreement shall
entitle Collexis to withdraw from this Agreement.      
3.5 Ausgeschlossene Verbindlichkeiten. Die Verkäufer oder auf Veranlassung der
Verkäufer die Gesellschaft werden die bis zum Tag der Unterzeichnung dieser
Vereinbarung bestehenden Ausgeschlossenen Verbindlichkeiten ausgleichen, oder
werden die Gesellschaft und/oder Collexis von allen Ausgeschlossenen
Verbindlichkeiten, die am Tag der Unterzeichnung dieser Vereinbarung 100.000,00
EUR (einschließlich der 50.000,00 EUR für Steuerverbindlichkeiten wie in
Abschnitt 3.2 dieser Vereinbarung geregelt) übersteigen, freistellen. Als
„Ausgeschlossene Verbindlichkeiten“ gelten alle Belastungen, die vor dem Datum
der Unterzeichnung dieser Vereinbarung eingegangen wurden, die eine ungewisse
oder unbekannte Belastung jeglicher Art oder Natur darstellen, soweit sie nicht
in den Abschlüssen der Gesellschaft aufgeführt werden oder nach schriftlicher
Vereinbarung der Verkäufer mit Collexis ausgeschlossen sein sollen.
"Belastungen" sind jegliche und sämtliche Schulden, Verbindlichkeiten,
Belastungen, Pfandrechte, Verpflichtungen, Beschränkungen oder Ansprüche gegen
oder in Bezug auf die Gesellschaft oder alle oder einzelne ihrer Vermögenswerte,
ob bekannt oder unbekannt, unbestimmt oder bestimmt, und solche anderen
Schulden, Verbindlichkeiten, Belastungen, Pfandrechte, Verpflichtungen,
Beschränkungen oder Ansprüche (vertragliche oder sonstige), die hierauf bezogen
sein könnten.
 
3.5 Excluded Liabilities. Sellers shall or Sellers shall cause the Company, as
the case may be, to satisfy in full on or before the date hereof, any and all
of, and otherwise indemnify and hold harmless the Company and/or Collexis from
any and all Excluded Liabilities in excess of EUR 100,000.00 (including the EUR
50,000.00 tax liability set forth in Section 3.2 of this Agreement). For
purposes of this Agreement, the phrase "Excluded Liabilities" shall mean any
Encumbrance that has been incurred prior to the date hereof, that otherwise
constitutes a contingent or unknown Encumbrance of any kind or nature that is
not reflected on the Financial Statements of the Company, or that Sellers and
Collexis agree in writing shall be excluded. "Encumbrances" shall mean any and
all indebtedness, liabilities, encumbrances, liens, obligations, restrictions,
or claims against or relating to the Company or all or any part of its assets,
known or unknown, contingent or liquidated, and such other indebtedness,
liabilities, encumbrances, liens, obligations, restrictions, or claims
(contractual or otherwise) as may relate thereto.

 
- 29 -

--------------------------------------------------------------------------------


 

4. Weitere Verpflichtungen der Parteien   4. Further Obligations of the Parties
      4.1 Bis zu dem Zeitpunkt, in welchem der Kaufpreis wie in Abschnitt 2.1
bis einschließlich Abschnitt 2.3 dieses Vertrages beschrieben voll bezahlt ist,
verpflichten sich die Parteien sicherzustellen, dass:   4.1 Until such time as
the Purchase Price as described in Sections 2.1 through and including 2.3 of
this Agreement is paid in full, the Parties engage to ensure that      
4.1.1 es den Geschäftsführern möglich ist, weiterhin in ihrer Funktion für die
Gesellschaft tätig zu sein; hierzu vereinbaren die Parteien, dass der Vertrag
zwischen der Gesellschaft und der SyynX WebSolutions GmbH, welcher gegenwärtig
die rechtliche Grundlage für die Dienste der beiden Geschäftsführer Martin
Schmidt und Mario Diwersy bildet, mit sofortiger Wirkung beendet wird und gemäß
des nachfolgenden Abschnitts 4.2 neue Anstellungsverträge geschlossen werden
sollen. Gleichzeitig soll auch der alte Anstellungsvertrag mit Christian Herzog
beendet werden;
 
4.1.1 the Managing Directors will be permitted to continue to serve Company in
such capacity; to this effect, the Parties agree that the contract between the
Company and SyynX WebSolutions GmbH, which currently is the legal basis for the
services of the two managing directors Martin Schmidt and Mario Diwersy shall be
terminated with immediate effect and new employment agreements shall be entered
into according to Section 4.2 below. At the same time, the old employment
agreement with Christian Herzog shall be terminated, too;

 
- 30 -

--------------------------------------------------------------------------------


 

4.1.2 Collexis nicht den Charakter oder das Geschäftsfeld der Gesellschaft
verändern wird;   4.1.2 Collexis will not change the character or the business
segment of the Company;       4.1.3. Collexis der einzige Gesellschafter der
Gesellschaft bleibt;   4.1.3 Collexis will remain the sole shareholder in the
Company;      
4.1.4 Vermögensgegenstände, insbesondere Rechte an der Software, wie in
Abschnitt 2.8. dieses Vertrages beschrieben nicht an Dritte abgetreten oder in
anderer Weise übertragen werden, wobei auch Collexis als Dritter gelten soll;
  4.1.4 assets, including but without limitation to rights in the software, are
not assigned or otherwise transferred to third parties as specified in section
2.8 of this Agreement, whereas also Collexis shall be deemed to be a third
party;      
4.1.5 die Geschäftsführung der Gesellschaft die Geschäfte in Übereinstimmung mit
den Unternehmenszielen von Collexis unabhängig führt, mit der Erwartung, dass
die Geschäftsführer der Gesellschaft: (a) die Angestellten bis mindestens zum 1.
Februar 2009 in Beschäftigung behalten werden, und (b) bestehende Kunden- und
Geschäftsbeziehungen, die Handlungsweise der Geschäftsführung sowie die Pflege-
und Weiterentwicklung von Produkten der Gesellschaft entsprechend der
Jahresplanung der Geschäftsführung der Gesellschaft unter Berücksichtigung der
von Collexis vorgegebenen Prioritäten hinsichtlich Kunden und Geschäftschancen
fortführen werden;
  4.1.5 management of the Company manages the affairs of the Company in
compliance with the corporate goals of Collexis, yet independently, with the
expectation that Company’s Managing Directors will: (a) retain the employees of
the Company in employment until at least February 1, 2009, and (b) existing
customer and business relations as well as the management and further
development of products of the Company in line with the annual planning of
management of the Company are continued, taking into consideration the
priorities set by Collexis regarding customers and business opportunities;      
4.1.6 die Gesellschaft rechtlich und tatsächlich in die Lage versetzt wird,
Mitarbeitern der Gesellschaft das Recht einzuräumen, von Collexis bis zu 300.000
Aktien an der Collexis im Nennbetrag von 0,001 US$ je Aktie zu einem Kaufpreis
von 0,75 US$ zu erwerben.
 
4.1.6 the Company is legally and factually placed in a position to grant
employees of the Company the right to acquire in accordance with the Collexis
employee stock option plan up to 300,000 shares in Collexis at a par value of
US$ 0.001 per share at a purchase price of US$ 0.75 from Collexis.

 
- 31 -

--------------------------------------------------------------------------------


 

4.2 Gleichzeitig mit der Unterzeichnung dieses Vertrages wird Collexis die als
Anlage 4.2 beigefügten Anstellungsverträge mit den Geschäftsführern schließen,
nach welchen diese berechtigt werden, ein festes Jahresgehalt von 150.000,00 EUR
zu beziehen und die Geschäftsführer (alle drei gemeinsam, jedoch verteilt pro
rata) am Erfolg in Höhe von 3,0% des Umsatzes im Geschäftsbereich „Europe´s Life
Science Business“ sowie in Höhe von 0,75% des Umsatzes der Collexis sowie der
mit Collexis verbundenen Unternehmen beteiligt werden, wobei die
Erfolgsbeteiligung je Geschäftsführer auf insgesamt 300.000,00 EUR beschränkt
ist.   4.2 Upon and coincident with the signing of this Agreement, Collexis will
enter into employment agreements attached hereto as Exhibit 4.2 with the
Managing Directors, pursuant to which they are entitled to a fixed annual salary
of EUR 150,000.00 and that the Managing Directors (all three in the aggregate,
but divided pro rata) participate in the success of the turnover in the
"Europe's Life Science Business" segment with 3.0% and of the turnover of
Collexis and the companies affiliated to the latter with 0.75%, the
participation in the success being limited to a total of EUR 300,000.00 per
Managing Director.       4.3 Ferner wird Collexis mit den Geschäftsführern eine
von diesem Vertrag unabhängige, als Anlage 4.3 beigefügte
Aktienoptionsvereinbarung als Zusatz zum Anstellungsvertrag schließen, in
welcher Collexis jedem Geschäftsführer das Recht gewährt, bis zu 1.000.000
Aktien vom Stammkapital von Collexis mit einem Nennwert von 0.001 US$ zu einem
Preis von 0.75 US$ pro Aktie zu kaufen.   4.3 Further Collexis and the Managing
Directors will enter into separate stock option agreements, attached hereto as
Exhibit 4.3, as appendices to the Employment Agreements, pursuant to which
Collexis will grant to each Managing Director the right to purchase up to
1,000,000 shares of Collexis common stock with a par value of US$ 0.001 at a
price of US$ 0.75 per share.      
4.4 Innerhalb von 60 Tagen nach Unterzeichnung dieser Vereinbarung wird Collexis
durch seine Angestellten Christian Herzog, Mario Alfons Diwersy und Martin
Schmidt das geistige Eigentum der Gesellschaft auf etwaige im geistigen Eigentum
enthaltenen Erfindungen untersuchen und bestimmen, ob diese Erfindungen
möglicherweise patentierbar sind oder nicht. Auf Anfrage von Collexis werden
Christian Herzog, Mario Alfons Diwersy und Martin Schmidt innerhalb von 30 Tagen
den Namen jeder Person benennen, die zu solch einer von Collexis ermittelten
Erfindung der Gesellschaft beigetragen hat, darstellen, ob die Person ein
Arbeitnehmer ist oder nicht und zu welchen Aspekten der Erfindung, die von
Collexis als patentierbar identifiziert wurde, diese Person beigetragen hat
sowie den entsprechenden Beitrag beschreiben.
 
4.4 Within 60 days following the signing of this Agreement, Collexis will
examine the intellectual property of the Company through Collexis' Employees Mr
Christian Herzog, Mr Mario Alfons Diwersy and Mr Martin Schmidt as to possible
inventions contained in the intellectual property, and determine whether these
inventions might be patentable or not. Within 30 days upon request by Collexis,
Mr Christian Herzog, Mr Mario Alfons Diwersy and Mr Martin Schmidt will provide
the name of each individual who has contributed to any such invention of the
Company as so determined by Collexis, describe whether such individual is an
employee or not, and to what aspects of such invention identified as patentable
by Collexis such individual has contributed, and describe any such contribution.

 
- 32 -

--------------------------------------------------------------------------------


 

5. Verschwiegenheitsverpflichtung   5. Confidentiality Obligation       Die
Parteien verpflichten sich, über alle Geschäfts- und Betriebsgeheimnisse der
jeweils anderen Vertragsseite Stillschweigen zu bewahren, insbesondere bezüglich
aller Tatsachen, von denen sie während des Bestands des SyynX Options-Vertrages
Kenntnis erlangt haben, nachdem die Option ausgelaufen ist.   The Parties
undertake to continue to treat as confidential all business and trade secrets of
the other that become known to it, including but not limited to any facts that
they became aware of during the existence of the SyynX Option Agreement after
the option right has expired.       6. Wettbewerbsverbot  
6. Obligation not to compete
     
Solange die Geschäftsführer nach Abschnitt 12 des mit Collexis abgeschlossenen
Anstellungsvertrages verpflichtet sind, Wettbewerb zu unterlassen, längstens
jedoch für 3 Jahre nach Unterzeichnung diese Vertrages, darf keiner der
Verkäufer, der weiteren Beteiligten Mario Alfons Diwersy und Martin Schmidt
sowie keines der mit ihnen im Sinne von § 15 ff. des Aktiengesetzes (AktG)
verbundenen Unternehmen (i) ein Unternehmen gründen, welches mit dem derzeit von
der Gesellschaft geführten Geschäft in Wettbewerb steht oder (ii) einen Anteil
von mehr als 10% (des Stammkapitals oder der Stimmrechte) an einem Unternehmen,
das mit dem derzeit von der Gesellschaft betriebenen Geschäft in Wettbewerb
steht, erwerben oder (iii) mit vergleichbarer Wirkung einen Stimmbindungsvertrag
oder eine andere Vereinbarung schließen oder (iv) als Partner oder
Geschäftsführer oder unabhängiger Berater eines Unternehmens oder einer anderen
juristischen Person bezüglich des derzeit von der Gesellschaft betriebenen
Geschäfts Wettbewerb machen, (v) jemanden, der bei Unterzeichnung des Vertrages
oder innerhalb von 2 Jahren davor für die Gesellschaft gearbeitet hat, an- oder
abwerben, oder (vi) jemanden an- bzw. abwerben, der bei Unterzeichnung des
Vertrages oder innerhalb von zwei Jahren davor Kunde, Abnehmer oder Auftraggeber
der Gesellschaft war. Der Aktienbesitz der SyynX WebSolutions GmbH an der
eConsult AG ist ausdrücklich von den Verpflichtungen dieses Unterpunktes
ausgenommen. Gleichzeitig genehmigen die Parteien, dass Herr Schmidt Mitglied
des Aufsichtsrates der eConsult AG ist. Darüber hinaus willigen die Parteien
klarstellend darin ein, dass Herr Schmidt und Herr Diwersy Geschäftsführer der
SyynX Websolutions GmbH bleiben; das Wettbewerbsverbot gemäß dieser Vereinbarung
soll davon jedoch unberührt bleiben.
 
As long as the Managing Directors are obligated not to compete under the
Employment Agreement concluded with Collexis pursuant to Section 12 of such
Agreement, and for a maximum period of three years after Signing of this
Agreement, either of the Sellers, the further involved persons Mr Mario Alfons
Diwersy and Mr Martin Schmidt and/or any of their affiliated companies within
the meaning of Sec. 15 et seq. of the German Stock Corporation Act
(Aktiengesetz) shall not (i) establish a business which competes with the
business as presently conducted by the Company, or (ii) acquire an interest of
more than 10% (equity or votes) in an enterprise which competes with the
business as presently conducted by the Company, or (iii) to a corresponding
effect, enter into a voting agreement or any other agreement, or (iv) engage in
competition with the Business as presently conducted by the Company as a partner
or managing director of, or independent consultant for, a company or other legal
entity, (v) solicit any person who is, at that time, or who has been within two
years before that time, employed with the Company at the signing of this
Agreement, or (vi) solicit any person who is at the signing of this Agreement or
who has been within two years before such signing a customer or client of the
Company. SyynX WebSolutions GmbH's shareholding in eConsult AG shall be
expressly excluded from the obligations under this Section. The Parties at the
same time approve that Mr Schmidt is a member of the supervisory board
(Aufsichtsrat) of eConsult AG. Moreover, for purposes of clarification, the
Parties also agree to Mr. Schmidt and Mr. Diwersy remaining managing directors
of SyynX WebSolutions GmbH; the obligations not to compete as provided for in
this Agreement shall, however, remain unchanged. 

 
- 33 -

--------------------------------------------------------------------------------




7. Rechteübertragung   7. Transfer of Rights       7.1 Geistiges Eigentum   7.1
Intellectual Property      
a) Jeder der Verkäufer und jeder der weiteren Beteiligten Mario Alfons Diwersy
und Martin Schmidt überträgt hiermit an die Gesellschaft sämtliche der ihm
zustehenden gewerblichen Schutz- und Urheberrechte (d.h. Patente,
Gebrauchsmuster, Geschmacksmuster und Marken, Domains, Schutzrechtsanmeldungen,
urheber- und/oder leistungsschutzrechtliche Nutzungsrechte und sonstige
immaterielle Vermögensgegenstände), die aufgrund von Arbeitsleistungen für die
Gesellschaft oder in Verbindung mit dem Geschäft der Gesellschaft entstanden
sind, exklusiv sowie inhaltlich, örtlich und zeitlich unbeschränkt und bezogen
auf sämtliche Nutzungsarten. In Bezug auf urheber- und/oder
leistungsschutzrechtliche Nutzungsrechte ist eine Übertragung gemäß § 34 UrhG
vereinbart. Insbesondere werden folgende Nutzungsrechte zeitlich und örtlich
unbeschränkt übertragen: (i) Das Bearbeitungs- und Umgestaltungsrecht, d.h. das
Recht, die Arbeitsergebnisse abzuändern, zu übersetzen, sowohl in eine andere
Sprache als auch durch Kompilieren, zu bearbeiten, auch zu erweitern oder andere
Umgestaltungen vorzunehmen sowie das Recht, das abgeänderte, übersetzte,
bearbeitete oder umgestaltete Arbeitsergebnis genauso zu nutzen wie das Original
selbst; (ii) das Vervielfältigungsrecht, d.h. das Recht, die Arbeitsergebnisse
ganz oder teilweise, dauerhaft oder vorübergehend auf einem beliebigen Medium zu
speichern, zu laden, auszudrucken, anzuzeigen, ablaufen zu lassen, zu übertragen
oder auf andere Art und Weise zu vervielfältigen; (iii) das Verbreitungsrecht,
d.h. das Recht, die Arbeitsergebnisse ganz oder teilweise, dauerhaft oder
vorübergehend zu veröffentlichen, in körperlicher Form oder über Datennetze und
alle anderen Möglichkeiten der Datenkommunikation zu verbreiten, zum Abruf durch
Nutzer zur Verfügung zu stellen und/oder zum Betrieb von Computern oder anderen
informationsverarbeitenden Geräten zu nutzen.
 
a) Each of the Sellers and each of the further involved persons Mr Mario Alfons
Diwersy and Mr Martin Schmidt transfers and assigns to the Company herewith any
and all of its intellectual property rights (i.e. patents, utility models,
registered designs, trade marks, domains, applications of intellectual property
rights, copyright-exploitation rights and all other intellectual property
rights) arising from work performed for or in connection with the business of
the Company on an exclusive basis and without any restriction as to time, place
and content as well as for all means of exploitation. With regard to copy right
exploitation rights a transfer and assignment according to sec. 34 UrhG (German
Copy Right Act) is agreed. Particularly, the following rights are transferred
and assigned, without any restriction as to time and place: (i) the right to
edit and adapt, i.e. the right to change, translate (in another language), to
adapt by compiling, to extend or make other changes as well as the right to use
the changed, translated, edited or otherwise adapted work results in the same
way as the original; (ii) the right to duplicate, i.e. the right to save the
work results in whole or in part permanently or only temporarily on any kind of
medium, to load, print, run, transfer or otherwise duplicate the work results;
and (iii) the right to distribute, i.e. the right to publish the work results in
whole or in parts, permanently or temporarily, physically or through data
networks or other ways of data communication such as load up by users or through
computers or other products of information technology.

 
- 34 -

--------------------------------------------------------------------------------


 
b) Die geistigen Eigentumsrechte gemäß vorstehendem Buchstabe a) beziehen sich
auch auf sämtliche von den Verkäufern und den weiteren Beteiligten geschaffenen
Arbeitsergebnisse die aufgrund von Arbeit für die Gesellschaft oder in
Verbindung mit dem Geschäft der Gesellschaft entstanden sind, soweit sie
schutzfähig und übertragbar sind. Zu solchen Arbeitsergebnissen gehören
insbesondere die durch die Verkäufer und/oder weiteren Beteiligten geschaffenen
Computerprogramme oder Teile davon, unabhängig von ihrer Ausdrucksform,
einschließlich Bearbeitungen oder Weiterentwicklungen solcher Programme; ferner
Datensammlungen (Datenbanken), Entwurfsmaterial für Computerprogramme und
Datensammlungen, bei deren Entwicklung entstandene Ideen, Erfindungen,
Algorithmen, Verfahren, Spezifikationen und Berichte sowie Dokumentations- und
Schulungsmaterial über die Anwendung und Wartung (Pflege) von Computerprogrammen
und Datenbanken.
  b) The intellectual property rights according to lit. a) above also refer to
all work results of the Sellers and the further involved persons, as far as
these are capable of being protected and transferable, arising from work
performed for or in connection with the business of the Company. Such work
results are particularly computer programs or parts thereof, developed by the
Sellers and/or the further involved persons, including any changes or
developments of such programs, further data banks, draft material for computer
programs and data banks, ideas, inventions, algorithm, techniques,
specifications, reports, documentation and educational material on the
application and maintenance of the computer programs and data banks.      
c) Jeder Verkäufer und jeder der weiteren Beteiligten Mario Alfons Diwersy und
Martin Schmidt überträgt der Gesellschaft hiermit ebenfalls das ihm zustehende
sonstige Know-how (Erfindungen, technisches Erfahrungsgut, Geschäfts- und
Betriebsgeheimnisse, Verfahren, Formeln und sonstige immaterielle Gegenstände),
sofern übertragbar und soweit nicht von den Gewerblichen Schutzrechten gemäß
Buchstabe a) umfasst, das aufgrund von Arbeit für die Gesellschaft oder in
Verbindung mit dem Geschäft der Gesellschaft entstanden ist.
 
c) The Sellers and each of the further involved persons Mr Mario Alfons Diwersy
and Mr Martin Schmidt hereby also transfer to the Company their other know-how
(inventions, technical experiences, trade secrets, procedures, formulae and all
other intangible assets) as far as this is transferable that is not covered by
the intellectual property rights according to lit. a) above, arising from work
performed for or in connection with the business of the Company.

 
- 35 -

--------------------------------------------------------------------------------


 

d) Jeder der Verkäufer und jeder der weiteren Beteiligten Mario Alfons Diwersy
und Martin Schmidt übereignet und übergibt der Gesellschaft schließlich
sämtliche der bei ihm vorhandenen Unterlagen zu den geistigen Eigentumsrechten
gemäß Buchstabe a) sowie dem Know-how gemäß Buchstabe c) (wie z. B. Anmelde- und
Eintragungsunterlagen, schriftliche Beschreibungen, Musterzeichnungen, Pläne),
einschließlich der entsprechenden Quellcodes.   d) Each Seller and each of the
further involved persons Mr Mario Alfons Diwersy and Mr Martin Schmidt transfers
and hands over to the Company their documents concerning the Intellectual
Property Rights according to lit. a) above and the know-how according to lit. 
c) above (such as documents with regard to the application and registration of
rights, written specifications, designs, formulae), including the respective
source codes.       e) Die Gesellschaft nimmt wirksam mit Abtretung der
Geschäftsanteile die erfolgenden Übertragungen bzw. Übereignung der geistigen
Eigentumsrechte gemäß Buchstabe a), des Know-How gemäß Buchstabe c) und der
Unterlagen gemäß Buchstabe d) (nachfolgend einheitlich: „Geistiges Eigentum“)
an.   e) The Company accepts the transfer and assignment of intellectual
property rights according to lit. a), know-how according to lit. c) and
documents according to lit. d) (subsequently jointly: “Intellectual Property”)
with effect as of the valid assignment of the Shares.       f) Die Gesellschaft
ist berechtigt, das Geistige Eigentum ohne Einholung einer Zustimmung der
Verkäufer und/oder weiterer Beteiligter zusammen mit anderen auszuüben und/oder
das Geistige Eigentum ganz oder teilweise auf andere zu übertragen oder diesen
Nutzungsrechte einzuräumen.   f) The Company has the right to use the
Intellectual Property together with others and/or to assign and transfer and/or
sublicense the Intellectual Property to third parties, without the precondition
to ask for the consent of the Sellers and the further involved persons.      
g) Die Verkäufer und weiteren Beteiligten erkennen an, dass eine Verpflichtung
zur Urhebernennung nicht besteht. Die Gesellschaft ist berechtigt, aber nicht
verpflichtet, das geistige Eigentum mit eigenem ©-Vermerk zu kennzeichnen und
gegen Urheberbehauptungen und/oder Urheberrechtsverletzung Dritter im eigenen
Namen und auf eigene Rechnung vorzugehen. Eine Verpflichtung der Gesellschaft,
das geistige Eigentum zu nutzen und/oder den Verkäufern und/oder weiteren
Beteiligten zugänglich zu machen, besteht nicht.
 
g) The Sellers and the further involved persons agree that there is no
obligation of the Company to name the Sellers and the further involved persons
as author(s). The Company is entitled but not obliged to label the Intellectual
Property with the ©-sign and to take action in its own name and at its own costs
against any copy right assumption and/or infringement by a third party. There is
no obligation of the Company to use the Intellectual Property and/or to open it
up to the Sellers and/or the further involved persons.

 
- 36 -

--------------------------------------------------------------------------------


 

7.2 Mitwirkungspflichten   7.2 Obligation to co-operate       a) Soweit für die
vorstehend erwähnte Übertragung des geistigen Eigentums Erklärungen der
Verkäufer und/oder der weiteren Beteiligten in gesonderter Form (wie z.B.
Erklärungen auf amtlichen Vordrucken, Umschreibungsbewilligungen) erforderlich
sein sollten, werden die Verkäufer und die weiteren Beteiligten auf Anforderung
von Collexis und/oder der Gesellschaft die entsprechenden Handlungen
unverzüglich vornehmen.   a) As far as it is necessary for the transfer of the
Intellectual Property that the Sellers and/or the further involved persons make
statements in a separate form (such as statements on official forms or
allowances of transcription), the Sellers and the further involved persons will,
after request of Collexis and/or the Company, undertake such necessary action.  
    b) Soweit für die vorstehend erwähnte Übertragung des Geistigen Eigentums
Erklärungen Dritter erforderlich sein sollten, werden sich die Verkäufer und die
weiteren Beteiligten auf Anforderung von Collexis und/oder der Gesellschaft und
gemeinsam mit Collexis nach besten Kräften darum bemühen, solche Erklärungen
herbeizuführen.   b) As far as it is necessary for the transfer of Intellectual
Property to receive third parties’ statements, the Sellers and the further
involved persons will, after request of Collexis and/or the Company and together
with Collexis, use its best efforts to achieve such declarations.      
c) Die Verkäufer und weiteren Beteiligten sind verpflichtet, Collexis, deren
Gesellschafter und Rechtsnachfolger oder Drittberechtigte auf Wunsch,
insbesondere bei gerichtlicher oder außergerichtlicher Geltendmachung des
Geistigen Eigentums durch Rat und Tat zu unterstützen, insbesondere die
notwendigen Auskünfte und Erklärungen zu erteilen, notwendige Originaldokumente,
insbesondere zum Nachweis der Rechteübertragungskette zur Verfügung zu stellen
und, wenn erforderlich, notwendig werdende Abtretungen von Rechten an Collexis
oder Drittberechtigte vorzunehmen oder zu veranlassen.
 
c) The Sellers and the further involved persons are obliged to assist Collexis,
its shareholders, legal successors or other rights holders upon request,
particularly with regard to the enforcement of the Intellectual Property in and
out of the courts and to give the necessary information and declarations, to
provide for original documents, i.e. in order to prove the chain of title, and
to provide for the assignment of rights where necessary.

 
- 37 -

--------------------------------------------------------------------------------


 

7.3 Umfirmierung   7.3 Change in Company Name       Die Verkäufer verpflichten
sich, spätestens mit Wirkung zum 31. Dezember 2007 umzufirmieren und das Zeichen
„SYYNX“ und/oder sonstige der Gesellschaft gehörende Zeichen weder als
Bestandteil ihrer Firma noch im Geschäftsverkehr zu nutzen oder nutzen zu
lassen.   The Sellers are obliged to change its company name the latest until 31
December 2007 and not to use the sign “SYYNX” and/or other signs of the Company
as part of its company name or in business.       8. Kosten   8. Costs       a)
Die Kosten der Beurkundung dieses Vertrages werden von den Verkäufern und
Collexis zu gleichen Teilen getragen. Die Verkäufer tragen untereinander die auf
sie entfallenden Kosten in dem Verhältnis, in dem ihre Geschäftsanteile
zueinander stehen. Darüber hinaus trägt jede Partei ihre eigenen Kosten selbst.
  a) The costs of notarization of this Agreement shall be shared by the Sellers
and Collexis equally. The Sellers shall bear the costs for which they are liable
in a way which is pro rated to their respective business interests. Beyond this,
each Party shall bear its own costs.       b) Weiterhin soll Collexis die Kosten
tragen, die aus der Übertragung des geistigen Eigentums entstehen (wie bspw. die
offiziellen Gebühren); die eigenen Kosten, die im Rahmen der Erfüllung ihrer
Mitwirkungspflichten (Abschnitt 7.2. oben) anfallen, trägt jede Partei selbst.  
b) Furthermore, Collexis shall bear the costs that arise of the transfer of the
Intellectual Property (such as official fees), whereas each Party shall bear its
own costs in relation to the obligation to co-operate (sec. 7.2 above).      
c) Die Verkäufer sowie die weiteren Beteiligten Herren Mario Alfons Diwersy und
Martin Schmidt verpflichten sich, die Gesellschaft freizustellen und schadlos zu
halten von allen Ansprüchen auf Zahlung einer angemessenen Vergütung für die
Einräumung/Übertragung der Rechte gemäß Ziffer 7.1 lit. a) bis c).
 
c) The Sellers as well as the further involved persons Mr Mario Alfons Diwersy
and Mr Martin Schmidt shall indemnify and hold harmless the Company from any
claims to adequate compensations of the Sellers or the further involved persons
Mr Mario Alfons Diwersy or Mr Martin Schmidt resulting from the transfer of
intellectual property rights pursuant to Section 7.1 lit. a) to c) of this
Agreement.

 
- 38 -

--------------------------------------------------------------------------------


 

9. Geltendes Recht   9. Governing law       Diese Vereinbarung unterliegt
deutschem Recht und wird in Übereinstimmung mit diesem ausgelegt. Gerichtsstand
ist Köln.   This Agreement shall be governed by and construed in accordance with
German Law. The local jurisdiction is Cologne.       10. Sonstiges   10.
Miscellaneous      
Alle Vereinbarungen betreffend das Vertragsverhältnis zwischen den Parteien und
den mit ihnen verbundenen Unternehmen sind schriftlich zu treffen. Dieses
Erfordernis gilt auch für Vereinbarungen über die Schriftform. Sämtliche
gesetzlichen Vorschriften hinsichtlich der Notwendigkeit der notariellen
Beurkundung von Verträgen bleiben unberührt.
 
All agreements concerning the contractual relationship between the Parties and
their affiliated companies shall be concluded in writing. This requirement also
applies to agreements concerning the written form. All legal obligations
requiring agreements to be recorded by a notary public remain unaffected.
      Sollte eine einzelne Bestimmung unwirksam sein oder die Vereinbarung eine
Lücke aufweisen, bleiben alle übrigen Bestimmungen wirksam. Die unwirksame
Bestimmung wird durch eine wirksame Regelung ersetzt, die dem Sinn der zu
ersetzenden Bestimmung gleicht. Im Falle einer Vertragslücke gilt, dass die
Vereinbarung Bestimmungen enthält, die dem Zweck der Vereinbarung entsprechen.  
In the case that any provision is invalid or that anything has been omitted from
the Agreement, all other provisions shall still remain valid. The invalid
provision shall be replaced by a valid provision with the same meaning. If
anything has been omitted, the Agreement is considered to include provisions in
accordance with the purpose of the Agreement.      
Im Zweifel hat die deutschsprachige Fassung dieses Vertrages Vorrang.
 
In case of doubt, the German version of this Agreement shall prevail.

 
- 39 -

--------------------------------------------------------------------------------




Liste der Anlagen     List of Exhibits             Anlage 0
Aufhebungs- und Abtretungsvertrag
  Exhibit 0 Cancellation and Assignment Agreement Anlage 3.1
“Kenntnisträger”
  Exhibit 3.1 “Knowledge - persons” Anlage 3.1.5 Abschlüsse 2004 bis 2006,
Stichtagsbilanz zum 30.06.2007, Überleitung HGB/US-GAAP   Exhibit 3.1.5
Financial Statements 2004 - 2006, Interim Financial Statements as per 30. June
2007, Reconciliation HGB/US-GAAP Anlage 3.1.11 Softwareprodukte   Exhibit 3.1.11
Software Products Anlage 3.1.11 (b) Geistiges Eigentum   Exhibit 3.1.11 (b)
Intellectual Property Anlage 3.1.11 (d) Related Software   Exhibit 3.1.11 (d)
Related Software Anlage 3.1.11 (e) Liste der Freelancer   Exhibit 3.1.11 (e)
List of Freelancers Anlage 3.1.12 Liste der Verträge / Dokumente   Exhibit
3.1.12 List of Contracts / Documents Anlage 4.2 Anstellungsverträge   Exhibit
4.2 Employment Agreements
Anlage 4.3
Aktienoptionsvereinbarungen
 
Exhibit 4.3
Stock Option Agreements

 
- 40 -

--------------------------------------------------------------------------------



Diese Niederschrift und die Anlage wurden den Erschienenen von dem Notar
vorgelesen, von diesen in Gegenwart des Notars genehmigt und eigenhändig
unterschrieben wie folgt:
 
The above record and the attached Exhibit were read aloud to the persons
appearing, were submitted to them for inspection, were approved by them and were
personally signed by them and by the notary as follows:

 
/s/ Mario Diwersy


/s/ Christian Herzog


/s/ Wolfgang König


/s/ Jürgen Kallrath, Notary
 
- 41 -

--------------------------------------------------------------------------------

